UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORED OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22842 FORUM FUNDS II Three Canal Plaza, Suite 600 Portland, Maine 04101 207-347-2090 Stacey E. Hong, President Three Canal Plaza, Suite 600 Portland, Maine 04101 Date of fiscal year end: NOVEMBER 30 Baywood SKBA ValuePlus Fund* CVR Dynamic Allocation Fund* DECEMBER 31 Phocas Real Estate Fund* Date of reporting period: July1, 2013—June 30, 2014 * Voting information for (1) Baywood SKBA ValuePlus Fund is for the period December 1, 2013 (commencement of operations) through June 30, 2014; (2) CVR Dynamic Allocation Fund is for the period December 30, 2013 (commencement of operations) through June 30, 2014; and (3) Phocas Real Estate Fund is for the period August 1, 2013 (commencement of operations) through June 30, 2014. BAYWOOD SKBA VALUEPLUS FUND Issuer Name Exchange Ticker Symbol CUSIP # Shareholder Meeting Date Proposal/Description of the Matter Voted Proposed by Issurer/Shareholder Did Fund Cast Vote on Matter (Y/N) How Vote was Cast (For/Against Proposal or Abstain) Fund Vote For/ Against Management BECTON, DICKINSON AND COMPANY BDX 28-Jan-2014 Election of Directors (Majority Voting) Management Y For For BECTON, DICKINSON AND COMPANY BDX 28-Jan-2014 Election of Directors (Majority Voting) Management Y For For BECTON, DICKINSON AND COMPANY BDX 28-Jan-2014 Election of Directors (Majority Voting) Management Y For For BECTON, DICKINSON AND COMPANY BDX 28-Jan-2014 Election of Directors (Majority Voting) Management Y For For BECTON, DICKINSON AND COMPANY BDX 28-Jan-2014 Election of Directors (Majority Voting) Management Y For For BECTON, DICKINSON AND COMPANY BDX 28-Jan-2014 Election of Directors (Majority Voting) Management Y For For BECTON, DICKINSON AND COMPANY BDX 28-Jan-2014 Election of Directors (Majority Voting) Management Y For For BECTON, DICKINSON AND COMPANY BDX 28-Jan-2014 Election of Directors (Majority Voting) Management Y For For BECTON, DICKINSON AND COMPANY BDX 28-Jan-2014 Election of Directors (Majority Voting) Management Y For For BECTON, DICKINSON AND COMPANY BDX 28-Jan-2014 Election of Directors (Majority Voting) Management Y For For BECTON, DICKINSON AND COMPANY BDX 28-Jan-2014 Election of Directors (Majority Voting) Management Y For For BECTON, DICKINSON AND COMPANY BDX 28-Jan-2014 Election of Directors (Majority Voting) Management Y For For BECTON, DICKINSON AND COMPANY BDX 28-Jan-2014 Election of Directors (Majority Voting) Management Y For For BECTON, DICKINSON AND COMPANY BDX 28-Jan-2014 Election of Directors (Majority Voting) Management Y For For BECTON, DICKINSON AND COMPANY BDX 28-Jan-2014 Ratify Appointment of Independent Auditors Management Y For For BECTON, DICKINSON AND COMPANY BDX 28-Jan-2014 14A Executive Compensation Management Y For For BECTON, DICKINSON AND COMPANY BDX 28-Jan-2014 Approve Stock Compensation Plan Management Y For For BECTON, DICKINSON AND COMPANY BDX 28-Jan-2014 Amend Stock Compensation Plan Management Y For For BECTON, DICKINSON AND COMPANY BDX 28-Jan-2014 S/H Proposal - Executive Compensation Shareholder Y For Against VERIZON COMMUNICATIONS INC. VZ 92343V104 28-Jan-2014 Miscellaneous Corporate Actions Management Y For For VERIZON COMMUNICATIONS INC. VZ 92343V104 28-Jan-2014 Authorize Common Stock Increase Management Y For For VERIZON COMMUNICATIONS INC. VZ 92343V104 28-Jan-2014 Approve Motion to Adjourn Meeting Management Y For For TE CONNECTIVITY LTD TEL H84989104 04-Mar-2014 Election of Directors (Majority Voting) Management Y For For TE CONNECTIVITY LTD TEL H84989104 04-Mar-2014 Election of Directors (Majority Voting) Management Y For For TE CONNECTIVITY LTD TEL H84989104 04-Mar-2014 Election of Directors (Majority Voting) Management Y For For TE CONNECTIVITY LTD TEL H84989104 04-Mar-2014 Election of Directors (Majority Voting) Management Y For For TE CONNECTIVITY LTD TEL H84989104 04-Mar-2014 Election of Directors (Majority Voting) Management Y For For TE CONNECTIVITY LTD TEL H84989104 04-Mar-2014 Election of Directors (Majority Voting) Management Y For For TE CONNECTIVITY LTD TEL H84989104 04-Mar-2014 Election of Directors (Majority Voting) Management Y For For TE CONNECTIVITY LTD TEL H84989104 04-Mar-2014 Election of Directors (Majority Voting) Management Y For For TE CONNECTIVITY LTD TEL H84989104 04-Mar-2014 Election of Directors (Majority Voting) Management Y For For TE CONNECTIVITY LTD TEL H84989104 04-Mar-2014 Election of Directors (Majority Voting) Management Y For For TE CONNECTIVITY LTD TEL H84989104 04-Mar-2014 Election of Directors (Majority Voting) Management Y For For TE CONNECTIVITY LTD TEL H84989104 04-Mar-2014 Election of Directors (Majority Voting) Management Y For For TE CONNECTIVITY LTD TEL H84989104 04-Mar-2014 Miscellaneous Corporate Actions Management Y For For TE CONNECTIVITY LTD TEL H84989104 04-Mar-2014 Miscellaneous Corporate Actions Management Y For For TE CONNECTIVITY LTD TEL H84989104 04-Mar-2014 Miscellaneous Corporate Actions Management Y For For TE CONNECTIVITY LTD TEL H84989104 04-Mar-2014 Miscellaneous Corporate Actions Management Y For For TE CONNECTIVITY LTD TEL H84989104 04-Mar-2014 Ratify Appointment of Independent Auditors Management Y For For TE CONNECTIVITY LTD TEL H84989104 04-Mar-2014 Receive Consolidated Financial Statements Management Y For For TE CONNECTIVITY LTD TEL H84989104 04-Mar-2014 Receive Consolidated Financial Statements Management Y For For TE CONNECTIVITY LTD TEL H84989104 04-Mar-2014 Receive Consolidated Financial Statements Management Y For For TE CONNECTIVITY LTD TEL H84989104 04-Mar-2014 Approve Discharge of Management Board Management Y For For TE CONNECTIVITY LTD TEL H84989104 04-Mar-2014 Ratify Appointment of Independent Auditors Management Y For For TE CONNECTIVITY LTD TEL H84989104 04-Mar-2014 Ratify Appointment of Independent Auditors Management Y For For TE CONNECTIVITY LTD TEL H84989104 04-Mar-2014 Ratify Appointment of Independent Auditors Management Y For For TE CONNECTIVITY LTD TEL H84989104 04-Mar-2014 14A Executive Compensation Management Y For For TE CONNECTIVITY LTD TEL H84989104 04-Mar-2014 Miscellaneous Corporate Actions Management Y For For TE CONNECTIVITY LTD TEL H84989104 04-Mar-2014 Approve Allocation of Dividends on Shares Held By Company Management Y For For TE CONNECTIVITY LTD TEL H84989104 04-Mar-2014 Miscellaneous Corporate Actions Management Y For For TE CONNECTIVITY LTD TEL H84989104 04-Mar-2014 Amend Articles/Charter to Reflect Changes in Capital Management Y For For TE CONNECTIVITY LTD TEL H84989104 04-Mar-2014 Approve Motion to Adjourn Meeting Management Y For For TE CONNECTIVITY LTD TEL H84989104 04-Mar-2014 Election of Directors (Majority Voting) Management Y For For TE CONNECTIVITY LTD TEL H84989104 04-Mar-2014 Election of Directors (Majority Voting) Management Y For For TE CONNECTIVITY LTD TEL H84989104 04-Mar-2014 Election of Directors (Majority Voting) Management Y For For TE CONNECTIVITY LTD TEL H84989104 04-Mar-2014 Election of Directors (Majority Voting) Management Y For For TE CONNECTIVITY LTD TEL H84989104 04-Mar-2014 Election of Directors (Majority Voting) Management Y For For TE CONNECTIVITY LTD TEL H84989104 04-Mar-2014 Election of Directors (Majority Voting) Management Y For For TE CONNECTIVITY LTD TEL H84989104 04-Mar-2014 Election of Directors (Majority Voting) Management Y For For TE CONNECTIVITY LTD TEL H84989104 04-Mar-2014 Election of Directors (Majority Voting) Management Y For For TE CONNECTIVITY LTD TEL H84989104 04-Mar-2014 Election of Directors (Majority Voting) Management Y For For TE CONNECTIVITY LTD TEL H84989104 04-Mar-2014 Election of Directors (Majority Voting) Management Y For For TE CONNECTIVITY LTD TEL H84989104 04-Mar-2014 Election of Directors (Majority Voting) Management Y For For TE CONNECTIVITY LTD TEL H84989104 04-Mar-2014 Election of Directors (Majority Voting) Management Y For For TE CONNECTIVITY LTD TEL H84989104 04-Mar-2014 Miscellaneous Corporate Actions Management Y For For TE CONNECTIVITY LTD TEL H84989104 04-Mar-2014 Miscellaneous Corporate Actions Management Y For For TE CONNECTIVITY LTD TEL H84989104 04-Mar-2014 Miscellaneous Corporate Actions Management Y For For TE CONNECTIVITY LTD TEL H84989104 04-Mar-2014 Miscellaneous Corporate Actions Management Y For For TE CONNECTIVITY LTD TEL H84989104 04-Mar-2014 Ratify Appointment of Independent Auditors Management Y For For TE CONNECTIVITY LTD TEL H84989104 04-Mar-2014 Receive Consolidated Financial Statements Management Y For For TE CONNECTIVITY LTD TEL H84989104 04-Mar-2014 Receive Consolidated Financial Statements Management Y For For TE CONNECTIVITY LTD TEL H84989104 04-Mar-2014 Receive Consolidated Financial Statements Management Y For For TE CONNECTIVITY LTD TEL H84989104 04-Mar-2014 Approve Discharge of Management Board Management Y For For TE CONNECTIVITY LTD TEL H84989104 04-Mar-2014 Ratify Appointment of Independent Auditors Management Y For For TE CONNECTIVITY LTD TEL H84989104 04-Mar-2014 Ratify Appointment of Independent Auditors Management Y For For TE CONNECTIVITY LTD TEL H84989104 04-Mar-2014 Ratify Appointment of Independent Auditors Management Y For For TE CONNECTIVITY LTD TEL H84989104 04-Mar-2014 14A Executive Compensation Management Y For For TE CONNECTIVITY LTD TEL H84989104 04-Mar-2014 Miscellaneous Corporate Actions Management Y For For TE CONNECTIVITY LTD TEL H84989104 04-Mar-2014 Approve Allocation of Dividends on Shares Held By Company Management Y For For TE CONNECTIVITY LTD TEL H84989104 04-Mar-2014 Miscellaneous Corporate Actions Management Y For For TE CONNECTIVITY LTD TEL H84989104 04-Mar-2014 Amend Articles/Charter to Reflect Changes in Capital Management Y For For TE CONNECTIVITY LTD TEL H84989104 04-Mar-2014 Approve Motion to Adjourn Meeting Management Y For For ANALOG DEVICES, INC. ADI 12-Mar-2014 Election of Directors (Majority Voting) Management Y For For ANALOG DEVICES, INC. ADI 12-Mar-2014 Election of Directors (Majority Voting) Management Y For For ANALOG DEVICES, INC. ADI 12-Mar-2014 Election of Directors (Majority Voting) Management Y For For ANALOG DEVICES, INC. ADI 12-Mar-2014 Election of Directors (Majority Voting) Management Y For For ANALOG DEVICES, INC. ADI 12-Mar-2014 Election of Directors (Majority Voting) Management Y For For ANALOG DEVICES, INC. ADI 12-Mar-2014 Election of Directors (Majority Voting) Management Y For For ANALOG DEVICES, INC. ADI 12-Mar-2014 Election of Directors (Majority Voting) Management Y For For ANALOG DEVICES, INC. ADI 12-Mar-2014 Election of Directors (Majority Voting) Management Y For For ANALOG DEVICES, INC. ADI 12-Mar-2014 Election of Directors (Majority Voting) Management Y For For ANALOG DEVICES, INC. ADI 12-Mar-2014 Election of Directors (Majority Voting) Management Y For For ANALOG DEVICES, INC. ADI 12-Mar-2014 14A Executive Compensation Management Y For For ANALOG DEVICES, INC. ADI 12-Mar-2014 Amend Stock Compensation Plan Management Y For For ANALOG DEVICES, INC. ADI 12-Mar-2014 Ratify Appointment of Independent Auditors Management Y For For BP P.L.C. BP 10-Apr-2014 Adopt Accounts for Past Year Management Y For For BP P.L.C. BP 10-Apr-2014 Adopt Accounts for Past Year Management Y For For BP P.L.C. BP 10-Apr-2014 Adopt Accounts for Past Year Management Y For For BP P.L.C. BP 10-Apr-2014 Election of Directors (Majority Voting) Management Y For For BP P.L.C. BP 10-Apr-2014 Election of Directors (Majority Voting) Management Y For For BP P.L.C. BP 10-Apr-2014 Election of Directors (Majority Voting) Management Y For For BP P.L.C. BP 10-Apr-2014 Election of Directors (Majority Voting) Management Y For For BP P.L.C. BP 10-Apr-2014 Election of Directors (Majority Voting) Management Y For For BP P.L.C. BP 10-Apr-2014 Election of Directors (Majority Voting) Management Y For For BP P.L.C. BP 10-Apr-2014 Election of Directors (Majority Voting) Management Y For For BP P.L.C. BP 10-Apr-2014 Election of Directors (Majority Voting) Management Y For For BP P.L.C. BP 10-Apr-2014 Election of Directors (Majority Voting) Management Y For For BP P.L.C. BP 10-Apr-2014 Election of Directors (Majority Voting) Management Y For For BP P.L.C. BP 10-Apr-2014 Election of Directors (Majority Voting) Management Y For For BP P.L.C. BP 10-Apr-2014 Election of Directors (Majority Voting) Management Y For For BP P.L.C. BP 10-Apr-2014 Election of Directors (Majority Voting) Management Y For For BP P.L.C. BP 10-Apr-2014 Election of Directors (Majority Voting) Management Y For For BP P.L.C. BP 10-Apr-2014 Ratify Appointment of Independent Auditors Management Y For For BP P.L.C. BP 10-Apr-2014 Approve Stock Compensation Plan Management Y For For BP P.L.C. BP 10-Apr-2014 Miscellaneous Compensation Plans Management Y For For BP P.L.C. BP 10-Apr-2014 Allot Securities Management Y For For BP P.L.C. BP 10-Apr-2014 Eliminate Pre-Emptive Rights Management Y For For BP P.L.C. BP 10-Apr-2014 Stock Repurchase Plan Management Y For For BP P.L.C. BP 10-Apr-2014 Approve Charter Amendment Management Y For For BP P.L.C. BP 10-Apr-2014 Miscellaneous Corporate Governance Management Y For For BP P.L.C. BP 10-Apr-2014 Miscellaneous Corporate Governance Management Y For For BP P.L.C. BP 10-Apr-2014 Miscellaneous Corporate Governance Management Y For For BP P.L.C. BP 10-Apr-2014 Miscellaneous Corporate Governance Management Y For For BP P.L.C. BP 10-Apr-2014 Miscellaneous Corporate Governance Management Y For For BP P.L.C. BP 10-Apr-2014 Miscellaneous Corporate Governance Management Y For For BP P.L.C. BP 10-Apr-2014 Miscellaneous Corporate Governance Management Y For For BP P.L.C. BP 10-Apr-2014 Miscellaneous Corporate Governance Management Y For For BP P.L.C. BP 10-Apr-2014 Miscellaneous Corporate Governance Management Y For For BP P.L.C. BP 10-Apr-2014 Miscellaneous Corporate Governance Management Y For For BP P.L.C. BP 10-Apr-2014 Miscellaneous Corporate Governance Management Y For For BP P.L.C. BP 10-Apr-2014 Miscellaneous Corporate Governance Management Y For For BP P.L.C. BP 10-Apr-2014 Miscellaneous Corporate Governance Management Y For For BP P.L.C. BP 10-Apr-2014 Miscellaneous Corporate Governance Management Y For For BP P.L.C. BP 10-Apr-2014 Miscellaneous Corporate Governance Management Y For For BP P.L.C. BP 10-Apr-2014 Miscellaneous Corporate Governance Management Y For For BP P.L.C. BP 10-Apr-2014 Miscellaneous Corporate Governance Management Y For For BP P.L.C. BP 10-Apr-2014 Ratify Appointment of Independent Auditors Management Y For For BP P.L.C. BP 10-Apr-2014 Miscellaneous Corporate Governance Management Y For For BP P.L.C. BP 10-Apr-2014 Miscellaneous Corporate Governance Management Y For For BP P.L.C. BP 10-Apr-2014 Miscellaneous Corporate Governance Management Y For For BP P.L.C. BP 10-Apr-2014 Miscellaneous Corporate Governance Management Y For For BP P.L.C. BP 10-Apr-2014 Miscellaneous Corporate Governance Management Y For For BP P.L.C. BP 10-Apr-2014 Miscellaneous Corporate Governance Management Y For For WEYERHAEUSER COMPANY WY 10-Apr-2014 Election of Directors (Majority Voting) Management Y For For WEYERHAEUSER COMPANY WY 10-Apr-2014 Election of Directors (Majority Voting) Management Y For For WEYERHAEUSER COMPANY WY 10-Apr-2014 Election of Directors (Majority Voting) Management Y For For WEYERHAEUSER COMPANY WY 10-Apr-2014 Election of Directors (Majority Voting) Management Y For For WEYERHAEUSER COMPANY WY 10-Apr-2014 Election of Directors (Majority Voting) Management Y For For WEYERHAEUSER COMPANY WY 10-Apr-2014 Election of Directors (Majority Voting) Management Y For For WEYERHAEUSER COMPANY WY 10-Apr-2014 Election of Directors (Majority Voting) Management Y For For WEYERHAEUSER COMPANY WY 10-Apr-2014 Election of Directors (Majority Voting) Management Y For For WEYERHAEUSER COMPANY WY 10-Apr-2014 Election of Directors (Majority Voting) Management Y For For WEYERHAEUSER COMPANY WY 10-Apr-2014 Election of Directors (Majority Voting) Management Y For For WEYERHAEUSER COMPANY WY 10-Apr-2014 14A Executive Compensation Management Y For For WEYERHAEUSER COMPANY WY 10-Apr-2014 Ratify Appointment of Independent Auditors Management Y For For M&T BANK CORPORATION MTB 55261F104 15-Apr-2014 14A Executive Compensation Management Y For For M&T BANK CORPORATION MTB 55261F104 15-Apr-2014 Ratify Appointment of Independent Auditors Management Y For For SPECTRA ENERGY CORP SE 15-Apr-2014 Election of Directors (Majority Voting) Management Y For For SPECTRA ENERGY CORP SE 15-Apr-2014 Election of Directors (Majority Voting) Management Y For For SPECTRA ENERGY CORP SE 15-Apr-2014 Election of Directors (Majority Voting) Management Y For For SPECTRA ENERGY CORP SE 15-Apr-2014 Election of Directors (Majority Voting) Management Y For For SPECTRA ENERGY CORP SE 15-Apr-2014 Election of Directors (Majority Voting) Management Y For For SPECTRA ENERGY CORP SE 15-Apr-2014 Election of Directors (Majority Voting) Management Y For For SPECTRA ENERGY CORP SE 15-Apr-2014 Election of Directors (Majority Voting) Management Y For For SPECTRA ENERGY CORP SE 15-Apr-2014 Election of Directors (Majority Voting) Management Y For For SPECTRA ENERGY CORP SE 15-Apr-2014 Election of Directors (Majority Voting) Management Y For For SPECTRA ENERGY CORP SE 15-Apr-2014 Election of Directors (Majority Voting) Management Y For For SPECTRA ENERGY CORP SE 15-Apr-2014 Ratify Appointment of Independent Auditors Management Y For For SPECTRA ENERGY CORP SE 15-Apr-2014 14A Executive Compensation Management Y For For SPECTRA ENERGY CORP SE 15-Apr-2014 S/H Proposal - Political/Government Shareholder Y Against For SPECTRA ENERGY CORP SE 15-Apr-2014 S/H Proposal - Report/Reduce Greenhouse Gas Emissions Shareholder Y Against For STANLEY BLACK & DECKER, INC SWK 15-Apr-2014 Ratify Appointment of Independent Auditors Management Y For For STANLEY BLACK & DECKER, INC SWK 15-Apr-2014 14A Executive Compensation Management Y For For U.S. BANCORP USB 15-Apr-2014 Election of Directors (Majority Voting) Management Y For For U.S. BANCORP USB 15-Apr-2014 Election of Directors (Majority Voting) Management Y For For U.S. BANCORP USB 15-Apr-2014 Election of Directors (Majority Voting) Management Y For For U.S. BANCORP USB 15-Apr-2014 Election of Directors (Majority Voting) Management Y For For U.S. BANCORP USB 15-Apr-2014 Election of Directors (Majority Voting) Management Y For For U.S. BANCORP USB 15-Apr-2014 Election of Directors (Majority Voting) Management Y For For U.S. BANCORP USB 15-Apr-2014 Election of Directors (Majority Voting) Management Y For For U.S. BANCORP USB 15-Apr-2014 Election of Directors (Majority Voting) Management Y For For U.S. BANCORP USB 15-Apr-2014 Election of Directors (Majority Voting) Management Y For For U.S. BANCORP USB 15-Apr-2014 Election of Directors (Majority Voting) Management Y For For U.S. BANCORP USB 15-Apr-2014 Election of Directors (Majority Voting) Management Y For For U.S. BANCORP USB 15-Apr-2014 Election of Directors (Majority Voting) Management Y For For U.S. BANCORP USB 15-Apr-2014 Election of Directors (Majority Voting) Management Y For For U.S. BANCORP USB 15-Apr-2014 Election of Directors (Majority Voting) Management Y For For U.S. BANCORP USB 15-Apr-2014 Ratify Appointment of Independent Auditors Management Y For For U.S. BANCORP USB 15-Apr-2014 14A Executive Compensation Management Y For For U.S. BANCORP USB 15-Apr-2014 S/H Proposal - Establish Independent Chairman Shareholder Y For Against LYONDELLBASELL INDUSTRIES N.V. LYB N53745100 16-Apr-2014 Election of Directors (Majority Voting) Management Y For For LYONDELLBASELL INDUSTRIES N.V. LYB N53745100 16-Apr-2014 Election of Directors (Majority Voting) Management Y For For LYONDELLBASELL INDUSTRIES N.V. LYB N53745100 16-Apr-2014 Election of Directors (Majority Voting) Management Y For For LYONDELLBASELL INDUSTRIES N.V. LYB N53745100 16-Apr-2014 Election of Directors (Majority Voting) Management Y For For LYONDELLBASELL INDUSTRIES N.V. LYB N53745100 16-Apr-2014 Election of Directors (Majority Voting) Management Y For For LYONDELLBASELL INDUSTRIES N.V. LYB N53745100 16-Apr-2014 Election of Directors (Majority Voting) Management Y For For LYONDELLBASELL INDUSTRIES N.V. LYB N53745100 16-Apr-2014 Election of Directors (Majority Voting) Management Y For For LYONDELLBASELL INDUSTRIES N.V. LYB N53745100 16-Apr-2014 Election of Directors (Majority Voting) Management Y For For LYONDELLBASELL INDUSTRIES N.V. LYB N53745100 16-Apr-2014 Election of Directors (Majority Voting) Management Y For For LYONDELLBASELL INDUSTRIES N.V. LYB N53745100 16-Apr-2014 Election of Directors (Majority Voting) Management Y For For LYONDELLBASELL INDUSTRIES N.V. LYB N53745100 16-Apr-2014 Election of Directors (Majority Voting) Management Y For For LYONDELLBASELL INDUSTRIES N.V. LYB N53745100 16-Apr-2014 Receive Directors' Report Management Y For For LYONDELLBASELL INDUSTRIES N.V. LYB N53745100 16-Apr-2014 Approve Director Liability Insurance Management Y For For LYONDELLBASELL INDUSTRIES N.V. LYB N53745100 16-Apr-2014 Approve Director Liability Insurance Management Y For For LYONDELLBASELL INDUSTRIES N.V. LYB N53745100 16-Apr-2014 Ratify Appointment of Independent Auditors Management Y For For LYONDELLBASELL INDUSTRIES N.V. LYB N53745100 16-Apr-2014 Ratify Appointment of Independent Auditors Management Y For For LYONDELLBASELL INDUSTRIES N.V. LYB N53745100 16-Apr-2014 Dividends Management Y For For LYONDELLBASELL INDUSTRIES N.V. LYB N53745100 16-Apr-2014 14A Executive Compensation Management Y For For LYONDELLBASELL INDUSTRIES N.V. LYB N53745100 16-Apr-2014 Allot Securities Management Y For For LYONDELLBASELL INDUSTRIES N.V. LYB N53745100 16-Apr-2014 Allot Securities Management Y For For METLIFE, INC. MET 59156R108 22-Apr-2014 Election of Directors (Majority Voting) Management Y For For METLIFE, INC. MET 59156R108 22-Apr-2014 Election of Directors (Majority Voting) Management Y For For METLIFE, INC. MET 59156R108 22-Apr-2014 Election of Directors (Majority Voting) Management Y For For METLIFE, INC. MET 59156R108 22-Apr-2014 Election of Directors (Majority Voting) Management Y For For METLIFE, INC. MET 59156R108 22-Apr-2014 Election of Directors (Majority Voting) Management Y For For METLIFE, INC. MET 59156R108 22-Apr-2014 Election of Directors (Majority Voting) Management Y For For METLIFE, INC. MET 59156R108 22-Apr-2014 Election of Directors (Majority Voting) Management Y For For METLIFE, INC. MET 59156R108 22-Apr-2014 Election of Directors (Majority Voting) Management Y For For METLIFE, INC. MET 59156R108 22-Apr-2014 Election of Directors (Majority Voting) Management Y For For METLIFE, INC. MET 59156R108 22-Apr-2014 Election of Directors (Majority Voting) Management Y For For METLIFE, INC. MET 59156R108 22-Apr-2014 Election of Directors (Majority Voting) Management Y For For METLIFE, INC. MET 59156R108 22-Apr-2014 Election of Directors (Majority Voting) Management Y For For METLIFE, INC. MET 59156R108 22-Apr-2014 Ratify Appointment of Independent Auditors Management Y For For METLIFE, INC. MET 59156R108 22-Apr-2014 14A Executive Compensation Management Y For For METLIFE, INC. MET 59156R108 22-Apr-2014 Approve Stock Compensation Plan Management Y For For METLIFE, INC. MET 59156R108 22-Apr-2014 Adopt Director Stock Option Plan Management Y For For E. I. DU PONT DE NEMOURS AND COMPANY DD 23-Apr-2014 Election of Directors (Majority Voting) Management Y For For E. I. DU PONT DE NEMOURS AND COMPANY DD 23-Apr-2014 Election of Directors (Majority Voting) Management Y For For E. I. DU PONT DE NEMOURS AND COMPANY DD 23-Apr-2014 Election of Directors (Majority Voting) Management Y For For E. I. DU PONT DE NEMOURS AND COMPANY DD 23-Apr-2014 Election of Directors (Majority Voting) Management Y For For E. I. DU PONT DE NEMOURS AND COMPANY DD 23-Apr-2014 Election of Directors (Majority Voting) Management Y For For E. I. DU PONT DE NEMOURS AND COMPANY DD 23-Apr-2014 Election of Directors (Majority Voting) Management Y For For E. I. DU PONT DE NEMOURS AND COMPANY DD 23-Apr-2014 Election of Directors (Majority Voting) Management Y For For E. I. DU PONT DE NEMOURS AND COMPANY DD 23-Apr-2014 Election of Directors (Majority Voting) Management Y For For E. I. DU PONT DE NEMOURS AND COMPANY DD 23-Apr-2014 Election of Directors (Majority Voting) Management Y For For E. I. DU PONT DE NEMOURS AND COMPANY DD 23-Apr-2014 Election of Directors (Majority Voting) Management Y For For E. I. DU PONT DE NEMOURS AND COMPANY DD 23-Apr-2014 Election of Directors (Majority Voting) Management Y For For E. I. DU PONT DE NEMOURS AND COMPANY DD 23-Apr-2014 Election of Directors (Majority Voting) Management Y For For E. I. DU PONT DE NEMOURS AND COMPANY DD 23-Apr-2014 Ratify Appointment of Independent Auditors Management Y For For E. I. DU PONT DE NEMOURS AND COMPANY DD 23-Apr-2014 14A Executive Compensation Management Y For For E. I. DU PONT DE NEMOURS AND COMPANY DD 23-Apr-2014 S/H Proposal - Political/Government Shareholder Y Against For E. I. DU PONT DE NEMOURS AND COMPANY DD 23-Apr-2014 S/H Proposal - Environmental Shareholder Y Against For E. I. DU PONT DE NEMOURS AND COMPANY DD 23-Apr-2014 S/H Proposal - Environmental Shareholder Y Against For E. I. DU PONT DE NEMOURS AND COMPANY DD 23-Apr-2014 S/H Proposal - Corporate Governance Shareholder Y Against For EATON CORPORATION PLC ETN G29183103 23-Apr-2014 Election of Directors (Majority Voting) Management Y For For EATON CORPORATION PLC ETN G29183103 23-Apr-2014 Election of Directors (Majority Voting) Management Y For For EATON CORPORATION PLC ETN G29183103 23-Apr-2014 Election of Directors (Majority Voting) Management Y For For EATON CORPORATION PLC ETN G29183103 23-Apr-2014 Election of Directors (Majority Voting) Management Y For For EATON CORPORATION PLC ETN G29183103 23-Apr-2014 Election of Directors (Majority Voting) Management Y For For EATON CORPORATION PLC ETN G29183103 23-Apr-2014 Election of Directors (Majority Voting) Management Y For For EATON CORPORATION PLC ETN G29183103 23-Apr-2014 Election of Directors (Majority Voting) Management Y For For EATON CORPORATION PLC ETN G29183103 23-Apr-2014 Election of Directors (Majority Voting) Management Y For For EATON CORPORATION PLC ETN G29183103 23-Apr-2014 Election of Directors (Majority Voting) Management Y For For EATON CORPORATION PLC ETN G29183103 23-Apr-2014 Election of Directors (Majority Voting) Management Y For For EATON CORPORATION PLC ETN G29183103 23-Apr-2014 Election of Directors (Majority Voting) Management Y For For EATON CORPORATION PLC ETN G29183103 23-Apr-2014 Election of Directors (Majority Voting) Management Y For For EATON CORPORATION PLC ETN G29183103 23-Apr-2014 Ratify Appointment of Independent Auditors Management Y For For EATON CORPORATION PLC ETN G29183103 23-Apr-2014 14A Executive Compensation Management Y For For EATON CORPORATION PLC ETN G29183103 23-Apr-2014 Stock Repurchase Plan Management Y For For GENERAL ELECTRIC COMPANY GE 23-Apr-2014 Election of Directors (Majority Voting) Management Y For For GENERAL ELECTRIC COMPANY GE 23-Apr-2014 Election of Directors (Majority Voting) Management Y For For GENERAL ELECTRIC COMPANY GE 23-Apr-2014 Election of Directors (Majority Voting) Management Y For For GENERAL ELECTRIC COMPANY GE 23-Apr-2014 Election of Directors (Majority Voting) Management Y For For GENERAL ELECTRIC COMPANY GE 23-Apr-2014 Election of Directors (Majority Voting) Management Y For For GENERAL ELECTRIC COMPANY GE 23-Apr-2014 Election of Directors (Majority Voting) Management Y For For GENERAL ELECTRIC COMPANY GE 23-Apr-2014 Election of Directors (Majority Voting) Management Y For For GENERAL ELECTRIC COMPANY GE 23-Apr-2014 Election of Directors (Majority Voting) Management Y For For GENERAL ELECTRIC COMPANY GE 23-Apr-2014 Election of Directors (Majority Voting) Management Y For For GENERAL ELECTRIC COMPANY GE 23-Apr-2014 Election of Directors (Majority Voting) Management Y For For GENERAL ELECTRIC COMPANY GE 23-Apr-2014 Election of Directors (Majority Voting) Management Y For For GENERAL ELECTRIC COMPANY GE 23-Apr-2014 Election of Directors (Majority Voting) Management Y For For GENERAL ELECTRIC COMPANY GE 23-Apr-2014 Election of Directors (Majority Voting) Management Y For For GENERAL ELECTRIC COMPANY GE 23-Apr-2014 Election of Directors (Majority Voting) Management Y For For GENERAL ELECTRIC COMPANY GE 23-Apr-2014 Election of Directors (Majority Voting) Management Y For For GENERAL ELECTRIC COMPANY GE 23-Apr-2014 Election of Directors (Majority Voting) Management Y For For GENERAL ELECTRIC COMPANY GE 23-Apr-2014 Election of Directors (Majority Voting) Management Y For For GENERAL ELECTRIC COMPANY GE 23-Apr-2014 14A Executive Compensation Management Y For For GENERAL ELECTRIC COMPANY GE 23-Apr-2014 Ratify Appointment of Independent Auditors Management Y For For GENERAL ELECTRIC COMPANY GE 23-Apr-2014 S/H Proposal - Adopt Cumulative Voting Shareholder Y Against For GENERAL ELECTRIC COMPANY GE 23-Apr-2014 S/H Proposal - Report on Executive Compensation Shareholder Y Against For GENERAL ELECTRIC COMPANY GE 23-Apr-2014 S/H Proposal - Access To Proxy Shareholder Y Against For GENERAL ELECTRIC COMPANY GE 23-Apr-2014 S/H Proposal - Corporate Governance Shareholder Y Against For GENERAL ELECTRIC COMPANY GE 23-Apr-2014 S/H Proposal - Report on Executive Compensation Shareholder Y Against For GENERAL ELECTRIC COMPANY GE 23-Apr-2014 S/H Proposal - Corporate Governance Shareholder Y Against For CULLEN/FROST BANKERS, INC. CFR 24-Apr-2014 Ratify Appointment of Independent Auditors Management Y For For CULLEN/FROST BANKERS, INC. CFR 24-Apr-2014 14A Executive Compensation Management Y For For JOHNSON & JOHNSON JNJ 24-Apr-2014 Election of Directors (Majority Voting) Management Y For For JOHNSON & JOHNSON JNJ 24-Apr-2014 Election of Directors (Majority Voting) Management Y For For JOHNSON & JOHNSON JNJ 24-Apr-2014 Election of Directors (Majority Voting) Management Y For For JOHNSON & JOHNSON JNJ 24-Apr-2014 Election of Directors (Majority Voting) Management Y For For JOHNSON & JOHNSON JNJ 24-Apr-2014 Election of Directors (Majority Voting) Management Y For For JOHNSON & JOHNSON JNJ 24-Apr-2014 Election of Directors (Majority Voting) Management Y For For JOHNSON & JOHNSON JNJ 24-Apr-2014 Election of Directors (Majority Voting) Management Y For For JOHNSON & JOHNSON JNJ 24-Apr-2014 Election of Directors (Majority Voting) Management Y For For JOHNSON & JOHNSON JNJ 24-Apr-2014 Election of Directors (Majority Voting) Management Y For For JOHNSON & JOHNSON JNJ 24-Apr-2014 Election of Directors (Majority Voting) Management Y For For JOHNSON & JOHNSON JNJ 24-Apr-2014 Election of Directors (Majority Voting) Management Y For For JOHNSON & JOHNSON JNJ 24-Apr-2014 Election of Directors (Majority Voting) Management Y For For JOHNSON & JOHNSON JNJ 24-Apr-2014 14A Executive Compensation Management Y For For JOHNSON & JOHNSON JNJ 24-Apr-2014 Ratify Appointment of Independent Auditors Management Y For For JOHNSON & JOHNSON JNJ 24-Apr-2014 S/H Proposal - Report on Executive Compensation Shareholder Y For Against PFIZER INC. PFE 24-Apr-2014 Election of Directors (Majority Voting) Management Y For For PFIZER INC. PFE 24-Apr-2014 Election of Directors (Majority Voting) Management Y For For PFIZER INC. PFE 24-Apr-2014 Election of Directors (Majority Voting) Management Y For For PFIZER INC. PFE 24-Apr-2014 Election of Directors (Majority Voting) Management Y For For PFIZER INC. PFE 24-Apr-2014 Election of Directors (Majority Voting) Management Y For For PFIZER INC. PFE 24-Apr-2014 Election of Directors (Majority Voting) Management Y For For PFIZER INC. PFE 24-Apr-2014 Election of Directors (Majority Voting) Management Y For For PFIZER INC. PFE 24-Apr-2014 Election of Directors (Majority Voting) Management Y For For PFIZER INC. PFE 24-Apr-2014 Election of Directors (Majority Voting) Management Y For For PFIZER INC. PFE 24-Apr-2014 Election of Directors (Majority Voting) Management Y For For PFIZER INC. PFE 24-Apr-2014 Election of Directors (Majority Voting) Management Y For For PFIZER INC. PFE 24-Apr-2014 Election of Directors (Majority Voting) Management Y For For PFIZER INC. PFE 24-Apr-2014 Ratify Appointment of Independent Auditors Management Y For For PFIZER INC. PFE 24-Apr-2014 14A Executive Compensation Management Y For For PFIZER INC. PFE 24-Apr-2014 Approve Stock Compensation Plan Management Y For For PFIZER INC. PFE 24-Apr-2014 S/H Proposal - Political/Government Shareholder Y Against For PFIZER INC. PFE 24-Apr-2014 S/H Proposal - Political/Government Shareholder Y Against For PFIZER INC. PFE 24-Apr-2014 S/H Proposal - Corporate Governance Shareholder Y Against For GENUINE PARTS COMPANY GPC 28-Apr-2014 14A Executive Compensation Management Y For For GENUINE PARTS COMPANY GPC 28-Apr-2014 Ratify Appointment of Independent Auditors Management Y For For BB&T CORPORATION BBT 29-Apr-2014 Ratify Appointment of Independent Auditors Management Y For For BB&T CORPORATION BBT 29-Apr-2014 14A Executive Compensation Management Y For For BB&T CORPORATION BBT 29-Apr-2014 Amend Articles-Board Related Management Y For For BB&T CORPORATION BBT 29-Apr-2014 S/H Proposal - Political/Government Shareholder Y Against For BB&T CORPORATION BBT 29-Apr-2014 S/H Proposal - Executive Compensation Shareholder Y Against For THE CHUBB CORPORATION CB 29-Apr-2014 Election of Directors (Majority Voting) Management Y For For THE CHUBB CORPORATION CB 29-Apr-2014 Election of Directors (Majority Voting) Management Y For For THE CHUBB CORPORATION CB 29-Apr-2014 Election of Directors (Majority Voting) Management Y For For THE CHUBB CORPORATION CB 29-Apr-2014 Election of Directors (Majority Voting) Management Y For For THE CHUBB CORPORATION CB 29-Apr-2014 Election of Directors (Majority Voting) Management Y For For THE CHUBB CORPORATION CB 29-Apr-2014 Election of Directors (Majority Voting) Management Y For For THE CHUBB CORPORATION CB 29-Apr-2014 Election of Directors (Majority Voting) Management Y For For THE CHUBB CORPORATION CB 29-Apr-2014 Election of Directors (Majority Voting) Management Y For For THE CHUBB CORPORATION CB 29-Apr-2014 Election of Directors (Majority Voting) Management Y For For THE CHUBB CORPORATION CB 29-Apr-2014 Election of Directors (Majority Voting) Management Y For For THE CHUBB CORPORATION CB 29-Apr-2014 Election of Directors (Majority Voting) Management Y For For THE CHUBB CORPORATION CB 29-Apr-2014 Election of Directors (Majority Voting) Management Y For For THE CHUBB CORPORATION CB 29-Apr-2014 Election of Directors (Majority Voting) Management Y For For THE CHUBB CORPORATION CB 29-Apr-2014 Election of Directors (Majority Voting) Management Y For For THE CHUBB CORPORATION CB 29-Apr-2014 Approve Stock Compensation Plan Management Y For For THE CHUBB CORPORATION CB 29-Apr-2014 Ratify Appointment of Independent Auditors Management Y For For THE CHUBB CORPORATION CB 29-Apr-2014 14A Executive Compensation Management Y For For THE CHUBB CORPORATION CB 29-Apr-2014 S/H Proposal - Environmental Shareholder Y Against For WELLS FARGO & COMPANY WFC 29-Apr-2014 Election of Directors (Majority Voting) Management Y For For WELLS FARGO & COMPANY WFC 29-Apr-2014 Election of Directors (Majority Voting) Management Y For For WELLS FARGO & COMPANY WFC 29-Apr-2014 Election of Directors (Majority Voting) Management Y For For WELLS FARGO & COMPANY WFC 29-Apr-2014 Election of Directors (Majority Voting) Management Y For For WELLS FARGO & COMPANY WFC 29-Apr-2014 Election of Directors (Majority Voting) Management Y For For WELLS FARGO & COMPANY WFC 29-Apr-2014 Election of Directors (Majority Voting) Management Y For For WELLS FARGO & COMPANY WFC 29-Apr-2014 Election of Directors (Majority Voting) Management Y For For WELLS FARGO & COMPANY WFC 29-Apr-2014 Election of Directors (Majority Voting) Management Y For For WELLS FARGO & COMPANY WFC 29-Apr-2014 Election of Directors (Majority Voting) Management Y For For WELLS FARGO & COMPANY WFC 29-Apr-2014 Election of Directors (Majority Voting) Management Y For For WELLS FARGO & COMPANY WFC 29-Apr-2014 Election of Directors (Majority Voting) Management Y For For WELLS FARGO & COMPANY WFC 29-Apr-2014 Election of Directors (Majority Voting) Management Y For For WELLS FARGO & COMPANY WFC 29-Apr-2014 Election of Directors (Majority Voting) Management Y For For WELLS FARGO & COMPANY WFC 29-Apr-2014 Election of Directors (Majority Voting) Management Y For For WELLS FARGO & COMPANY WFC 29-Apr-2014 14A Executive Compensation Management Y For For WELLS FARGO & COMPANY WFC 29-Apr-2014 Ratify Appointment of Independent Auditors Management Y For For WELLS FARGO & COMPANY WFC 29-Apr-2014 S/H Proposal - Establish Independent Chairman Shareholder Y For Against WELLS FARGO & COMPANY WFC 29-Apr-2014 S/H Proposal - Corporate Governance Shareholder Y Against For GOLDCORP INC. GG 01-May-2014 Approve Remuneration of Directors and Auditors Management Y For For GOLDCORP INC. GG 01-May-2014 Adopt Restricted Stock Award Plan Management Y For For GOLDCORP INC. GG 01-May-2014 Adopt Stock Option Plan Management Y For For GOLDCORP INC. GG 01-May-2014 14A Executive Compensation Management Y For For KIMBERLY-CLARK CORPORATION KMB 01-May-2014 Election of Directors (Majority Voting) Management Y For For KIMBERLY-CLARK CORPORATION KMB 01-May-2014 Election of Directors (Majority Voting) Management Y For For KIMBERLY-CLARK CORPORATION KMB 01-May-2014 Election of Directors (Majority Voting) Management Y For For KIMBERLY-CLARK CORPORATION KMB 01-May-2014 Election of Directors (Majority Voting) Management Y For For KIMBERLY-CLARK CORPORATION KMB 01-May-2014 Election of Directors (Majority Voting) Management Y For For KIMBERLY-CLARK CORPORATION KMB 01-May-2014 Election of Directors (Majority Voting) Management Y For For KIMBERLY-CLARK CORPORATION KMB 01-May-2014 Election of Directors (Majority Voting) Management Y For For KIMBERLY-CLARK CORPORATION KMB 01-May-2014 Election of Directors (Majority Voting) Management Y For For KIMBERLY-CLARK CORPORATION KMB 01-May-2014 Election of Directors (Majority Voting) Management Y For For KIMBERLY-CLARK CORPORATION KMB 01-May-2014 Election of Directors (Majority Voting) Management Y For For KIMBERLY-CLARK CORPORATION KMB 01-May-2014 Election of Directors (Majority Voting) Management Y For For KIMBERLY-CLARK CORPORATION KMB 01-May-2014 Election of Directors (Majority Voting) Management Y For For KIMBERLY-CLARK CORPORATION KMB 01-May-2014 Ratify Appointment of Independent Auditors Management Y For For KIMBERLY-CLARK CORPORATION KMB 01-May-2014 14A Executive Compensation Management Y For For KIMBERLY-CLARK CORPORATION KMB 01-May-2014 S/H Proposal - Corporate Governance Shareholder Y Against For VALERO ENERGY CORPORATION VLO 91913Y100 01-May-2014 Election of Directors (Majority Voting) Management Y For For VALERO ENERGY CORPORATION VLO 91913Y100 01-May-2014 Election of Directors (Majority Voting) Management Y For For VALERO ENERGY CORPORATION VLO 91913Y100 01-May-2014 Election of Directors (Majority Voting) Management Y For For VALERO ENERGY CORPORATION VLO 91913Y100 01-May-2014 Election of Directors (Majority Voting) Management Y For For VALERO ENERGY CORPORATION VLO 91913Y100 01-May-2014 Election of Directors (Majority Voting) Management Y For For VALERO ENERGY CORPORATION VLO 91913Y100 01-May-2014 Election of Directors (Majority Voting) Management Y For For VALERO ENERGY CORPORATION VLO 91913Y100 01-May-2014 Election of Directors (Majority Voting) Management Y For For VALERO ENERGY CORPORATION VLO 91913Y100 01-May-2014 Election of Directors (Majority Voting) Management Y For For VALERO ENERGY CORPORATION VLO 91913Y100 01-May-2014 Election of Directors (Majority Voting) Management Y For For VALERO ENERGY CORPORATION VLO 91913Y100 01-May-2014 Election of Directors (Majority Voting) Management Y For For VALERO ENERGY CORPORATION VLO 91913Y100 01-May-2014 Election of Directors (Majority Voting) Management Y For For VALERO ENERGY CORPORATION VLO 91913Y100 01-May-2014 Ratify Appointment of Independent Auditors Management Y For For VALERO ENERGY CORPORATION VLO 91913Y100 01-May-2014 14A Executive Compensation Management Y For For VALERO ENERGY CORPORATION VLO 91913Y100 01-May-2014 S/H Proposal - Executive Compensation Shareholder Y Against For VALERO ENERGY CORPORATION VLO 91913Y100 01-May-2014 S/H Proposal - Environmental Shareholder Y Against For VALERO ENERGY CORPORATION VLO 91913Y100 01-May-2014 S/H Proposal - Political/Government Shareholder Y Against For VERIZON COMMUNICATIONS INC. VZ 92343V104 01-May-2014 Election of Directors (Majority Voting) Management Y For For VERIZON COMMUNICATIONS INC. VZ 92343V104 01-May-2014 Election of Directors (Majority Voting) Management Y For For VERIZON COMMUNICATIONS INC. VZ 92343V104 01-May-2014 Election of Directors (Majority Voting) Management Y For For VERIZON COMMUNICATIONS INC. VZ 92343V104 01-May-2014 Election of Directors (Majority Voting) Management Y For For VERIZON COMMUNICATIONS INC. VZ 92343V104 01-May-2014 Election of Directors (Majority Voting) Management Y For For VERIZON COMMUNICATIONS INC. VZ 92343V104 01-May-2014 Election of Directors (Majority Voting) Management Y For For VERIZON COMMUNICATIONS INC. VZ 92343V104 01-May-2014 Election of Directors (Majority Voting) Management Y For For VERIZON COMMUNICATIONS INC. VZ 92343V104 01-May-2014 Election of Directors (Majority Voting) Management Y For For VERIZON COMMUNICATIONS INC. VZ 92343V104 01-May-2014 Election of Directors (Majority Voting) Management Y For For VERIZON COMMUNICATIONS INC. VZ 92343V104 01-May-2014 Election of Directors (Majority Voting) Management Y For For VERIZON COMMUNICATIONS INC. VZ 92343V104 01-May-2014 Election of Directors (Majority Voting) Management Y For For VERIZON COMMUNICATIONS INC. VZ 92343V104 01-May-2014 Ratify Appointment of Independent Auditors Management Y For For VERIZON COMMUNICATIONS INC. VZ 92343V104 01-May-2014 14A Executive Compensation Management Y For For VERIZON COMMUNICATIONS INC. VZ 92343V104 01-May-2014 Approve Charter Amendment Management Y For For VERIZON COMMUNICATIONS INC. VZ 92343V104 01-May-2014 S/H Proposal - Corporate Governance Shareholder Y Against For VERIZON COMMUNICATIONS INC. VZ 92343V104 01-May-2014 S/H Proposal - Political/Government Shareholder Y Against For VERIZON COMMUNICATIONS INC. VZ 92343V104 01-May-2014 S/H Proposal - Executive Compensation Shareholder Y Against For VERIZON COMMUNICATIONS INC. VZ 92343V104 01-May-2014 S/H Proposal - Corporate Governance Shareholder Y Against For VERIZON COMMUNICATIONS INC. VZ 92343V104 01-May-2014 S/H Proposal - Corporate Governance Shareholder Y Against For VERIZON COMMUNICATIONS INC. VZ 92343V104 01-May-2014 S/H Proposal - Corporate Governance Shareholder Y Against For OCCIDENTAL PETROLEUM CORPORATION OXY 02-May-2014 Election of Directors (Majority Voting) Management Y For For OCCIDENTAL PETROLEUM CORPORATION OXY 02-May-2014 Election of Directors (Majority Voting) Management Y For For OCCIDENTAL PETROLEUM CORPORATION OXY 02-May-2014 Election of Directors (Majority Voting) Management Y For For OCCIDENTAL PETROLEUM CORPORATION OXY 02-May-2014 Election of Directors (Majority Voting) Management Y For For OCCIDENTAL PETROLEUM CORPORATION OXY 02-May-2014 Election of Directors (Majority Voting) Management Y For For OCCIDENTAL PETROLEUM CORPORATION OXY 02-May-2014 Election of Directors (Majority Voting) Management Y For For OCCIDENTAL PETROLEUM CORPORATION OXY 02-May-2014 Election of Directors (Majority Voting) Management Y For For OCCIDENTAL PETROLEUM CORPORATION OXY 02-May-2014 Election of Directors (Majority Voting) Management Y For For OCCIDENTAL PETROLEUM CORPORATION OXY 02-May-2014 Election of Directors (Majority Voting) Management Y For For OCCIDENTAL PETROLEUM CORPORATION OXY 02-May-2014 Election of Directors (Majority Voting) Management Y For For OCCIDENTAL PETROLEUM CORPORATION OXY 02-May-2014 Election of Directors (Majority Voting) Management Y For For OCCIDENTAL PETROLEUM CORPORATION OXY 02-May-2014 Approve Charter Amendment Management Y For For OCCIDENTAL PETROLEUM CORPORATION OXY 02-May-2014 14A Executive Compensation Management Y For For OCCIDENTAL PETROLEUM CORPORATION OXY 02-May-2014 Limit/Eliminate Written Consent Management Y For For OCCIDENTAL PETROLEUM CORPORATION OXY 02-May-2014 Approve Charter Amendment Management Y For For OCCIDENTAL PETROLEUM CORPORATION OXY 02-May-2014 Ratify Appointment of Independent Auditors Management Y For For OCCIDENTAL PETROLEUM CORPORATION OXY 02-May-2014 S/H Proposal - Executive Compensation Shareholder Y For Against OCCIDENTAL PETROLEUM CORPORATION OXY 02-May-2014 S/H Proposal - Political/Government Shareholder Y Against For OCCIDENTAL PETROLEUM CORPORATION OXY 02-May-2014 S/H Proposal - Environmental Shareholder Y Against For OCCIDENTAL PETROLEUM CORPORATION OXY 02-May-2014 S/H Proposal - Environmental Shareholder Y Against For BAXTER INTERNATIONAL INC. BAX 06-May-2014 Election of Directors (Majority Voting) Management Y For For BAXTER INTERNATIONAL INC. BAX 06-May-2014 Election of Directors (Majority Voting) Management Y For For BAXTER INTERNATIONAL INC. BAX 06-May-2014 Election of Directors (Majority Voting) Management Y For For BAXTER INTERNATIONAL INC. BAX 06-May-2014 Election of Directors (Majority Voting) Management Y For For BAXTER INTERNATIONAL INC. BAX 06-May-2014 Ratify Appointment of Independent Auditors Management Y For For BAXTER INTERNATIONAL INC. BAX 06-May-2014 14A Executive Compensation Management Y For For BAXTER INTERNATIONAL INC. BAX 06-May-2014 S/H Proposal - Corporate Governance Shareholder Y Against For BAXTER INTERNATIONAL INC. BAX 06-May-2014 S/H Proposal - Executive Compensation Shareholder Y For Against EXELON CORPORATION EXC 30161N101 06-May-2014 Election of Directors (Majority Voting) Management Y For For EXELON CORPORATION EXC 30161N101 06-May-2014 Election of Directors (Majority Voting) Management Y For For EXELON CORPORATION EXC 30161N101 06-May-2014 Election of Directors (Majority Voting) Management Y For For EXELON CORPORATION EXC 30161N101 06-May-2014 Election of Directors (Majority Voting) Management Y For For EXELON CORPORATION EXC 30161N101 06-May-2014 Election of Directors (Majority Voting) Management Y For For EXELON CORPORATION EXC 30161N101 06-May-2014 Election of Directors (Majority Voting) Management Y For For EXELON CORPORATION EXC 30161N101 06-May-2014 Election of Directors (Majority Voting) Management Y For For EXELON CORPORATION EXC 30161N101 06-May-2014 Election of Directors (Majority Voting) Management Y For For EXELON CORPORATION EXC 30161N101 06-May-2014 Election of Directors (Majority Voting) Management Y For For EXELON CORPORATION EXC 30161N101 06-May-2014 Election of Directors (Majority Voting) Management Y For For EXELON CORPORATION EXC 30161N101 06-May-2014 Election of Directors (Majority Voting) Management Y For For EXELON CORPORATION EXC 30161N101 06-May-2014 Election of Directors (Majority Voting) Management Y For For EXELON CORPORATION EXC 30161N101 06-May-2014 Election of Directors (Majority Voting) Management Y For For EXELON CORPORATION EXC 30161N101 06-May-2014 Election of Directors (Majority Voting) Management Y For For EXELON CORPORATION EXC 30161N101 06-May-2014 Election of Directors (Majority Voting) Management Y For For EXELON CORPORATION EXC 30161N101 06-May-2014 Ratify Appointment of Independent Auditors Management Y For For EXELON CORPORATION EXC 30161N101 06-May-2014 14A Executive Compensation Management Y For For EXELON CORPORATION EXC 30161N101 06-May-2014 Approve Stock Compensation Plan Management Y For For EXELON CORPORATION EXC 30161N101 06-May-2014 S/H Proposal - Executive Compensation Shareholder Y Against For DOMINION RESOURCES, INC. D 25746U109 07-May-2014 Election of Directors (Majority Voting) Management Y For For DOMINION RESOURCES, INC. D 25746U109 07-May-2014 Election of Directors (Majority Voting) Management Y For For DOMINION RESOURCES, INC. D 25746U109 07-May-2014 Election of Directors (Majority Voting) Management Y For For DOMINION RESOURCES, INC. D 25746U109 07-May-2014 Election of Directors (Majority Voting) Management Y For For DOMINION RESOURCES, INC. D 25746U109 07-May-2014 Election of Directors (Majority Voting) Management Y For For DOMINION RESOURCES, INC. D 25746U109 07-May-2014 Election of Directors (Majority Voting) Management Y For For DOMINION RESOURCES, INC. D 25746U109 07-May-2014 Election of Directors (Majority Voting) Management Y For For DOMINION RESOURCES, INC. D 25746U109 07-May-2014 Election of Directors (Majority Voting) Management Y For For DOMINION RESOURCES, INC. D 25746U109 07-May-2014 Election of Directors (Majority Voting) Management Y For For DOMINION RESOURCES, INC. D 25746U109 07-May-2014 Election of Directors (Majority Voting) Management Y For For DOMINION RESOURCES, INC. D 25746U109 07-May-2014 Election of Directors (Majority Voting) Management Y For For DOMINION RESOURCES, INC. D 25746U109 07-May-2014 Ratify Appointment of Independent Auditors Management Y For For DOMINION RESOURCES, INC. D 25746U109 07-May-2014 14A Executive Compensation Management Y For For DOMINION RESOURCES, INC. D 25746U109 07-May-2014 Approve Stock Compensation Plan Management Y For For DOMINION RESOURCES, INC. D 25746U109 07-May-2014 S/H Proposal - Corporate Governance Shareholder Y For Against DOMINION RESOURCES, INC. D 25746U109 07-May-2014 S/H Proposal - Environmental Shareholder Y Against For DOMINION RESOURCES, INC. D 25746U109 07-May-2014 S/H Proposal - Environmental Shareholder Y Against For DOMINION RESOURCES, INC. D 25746U109 07-May-2014 S/H Proposal - Political/Government Shareholder Y Against For DOMINION RESOURCES, INC. D 25746U109 07-May-2014 S/H Proposal - Environmental Shareholder Y Against For DOMINION RESOURCES, INC. D 25746U109 07-May-2014 S/H Proposal - Report/Reduce Greenhouse Gas Emissions Shareholder Y Against For PEPSICO, INC. PEP 07-May-2014 Election of Directors (Majority Voting) Management Y For For PEPSICO, INC. PEP 07-May-2014 Election of Directors (Majority Voting) Management Y For For PEPSICO, INC. PEP 07-May-2014 Election of Directors (Majority Voting) Management Y For For PEPSICO, INC. PEP 07-May-2014 Election of Directors (Majority Voting) Management Y For For PEPSICO, INC. PEP 07-May-2014 Election of Directors (Majority Voting) Management Y For For PEPSICO, INC. PEP 07-May-2014 Election of Directors (Majority Voting) Management Y For For PEPSICO, INC. PEP 07-May-2014 Election of Directors (Majority Voting) Management Y For For PEPSICO, INC. PEP 07-May-2014 Election of Directors (Majority Voting) Management Y For For PEPSICO, INC. PEP 07-May-2014 Election of Directors (Majority Voting) Management Y For For PEPSICO, INC. PEP 07-May-2014 Election of Directors (Majority Voting) Management Y For For PEPSICO, INC. PEP 07-May-2014 Election of Directors (Majority Voting) Management Y For For PEPSICO, INC. PEP 07-May-2014 Election of Directors (Majority Voting) Management Y For For PEPSICO, INC. PEP 07-May-2014 Election of Directors (Majority Voting) Management Y For For PEPSICO, INC. PEP 07-May-2014 Ratify Appointment of Independent Auditors Management Y For For PEPSICO, INC. PEP 07-May-2014 14A Executive Compensation Management Y For For PEPSICO, INC. PEP 07-May-2014 Approve Stock Compensation Plan Management Y For For PEPSICO, INC. PEP 07-May-2014 S/H Proposal - Political/Government Shareholder Y Against For PEPSICO, INC. PEP 07-May-2014 S/H Proposal - Corporate Governance Shareholder Y For Against FORD MOTOR COMPANY F 08-May-2014 Election of Directors (Majority Voting) Management Y For For FORD MOTOR COMPANY F 08-May-2014 Election of Directors (Majority Voting) Management Y For For FORD MOTOR COMPANY F 08-May-2014 Election of Directors (Majority Voting) Management Y For For FORD MOTOR COMPANY F 08-May-2014 Election of Directors (Majority Voting) Management Y For For FORD MOTOR COMPANY F 08-May-2014 Election of Directors (Majority Voting) Management Y For For FORD MOTOR COMPANY F 08-May-2014 Election of Directors (Majority Voting) Management Y For For FORD MOTOR COMPANY F 08-May-2014 Election of Directors (Majority Voting) Management Y For For FORD MOTOR COMPANY F 08-May-2014 Election of Directors (Majority Voting) Management Y For For FORD MOTOR COMPANY F 08-May-2014 Election of Directors (Majority Voting) Management Y For For FORD MOTOR COMPANY F 08-May-2014 Election of Directors (Majority Voting) Management Y For For FORD MOTOR COMPANY F 08-May-2014 Election of Directors (Majority Voting) Management Y For For FORD MOTOR COMPANY F 08-May-2014 Election of Directors (Majority Voting) Management Y For For FORD MOTOR COMPANY F 08-May-2014 Election of Directors (Majority Voting) Management Y For For FORD MOTOR COMPANY F 08-May-2014 Election of Directors (Majority Voting) Management Y For For FORD MOTOR COMPANY F 08-May-2014 Election of Directors (Majority Voting) Management Y For For FORD MOTOR COMPANY F 08-May-2014 Election of Directors (Majority Voting) Management Y For For FORD MOTOR COMPANY F 08-May-2014 Ratify Appointment of Independent Auditors Management Y For For FORD MOTOR COMPANY F 08-May-2014 14A Executive Compensation Management Y For For FORD MOTOR COMPANY F 08-May-2014 Approve Stock Compensation Plan Management Y For For FORD MOTOR COMPANY F 08-May-2014 S/H Proposal - Corporate Governance Shareholder Y For Against FORD MOTOR COMPANY F 08-May-2014 S/H Proposal - Corporate Governance Shareholder Y Against For UNITED PARCEL SERVICE, INC. UPS 08-May-2014 Election of Directors (Majority Voting) Management Y For For UNITED PARCEL SERVICE, INC. UPS 08-May-2014 Election of Directors (Majority Voting) Management Y For For UNITED PARCEL SERVICE, INC. UPS 08-May-2014 Election of Directors (Majority Voting) Management Y For For UNITED PARCEL SERVICE, INC. UPS 08-May-2014 Election of Directors (Majority Voting) Management Y For For UNITED PARCEL SERVICE, INC. UPS 08-May-2014 Election of Directors (Majority Voting) Management Y For For UNITED PARCEL SERVICE, INC. UPS 08-May-2014 Election of Directors (Majority Voting) Management Y For For UNITED PARCEL SERVICE, INC. UPS 08-May-2014 Election of Directors (Majority Voting) Management Y For For UNITED PARCEL SERVICE, INC. UPS 08-May-2014 Election of Directors (Majority Voting) Management Y For For UNITED PARCEL SERVICE, INC. UPS 08-May-2014 Election of Directors (Majority Voting) Management Y For For UNITED PARCEL SERVICE, INC. UPS 08-May-2014 Election of Directors (Majority Voting) Management Y For For UNITED PARCEL SERVICE, INC. UPS 08-May-2014 Election of Directors (Majority Voting) Management Y For For UNITED PARCEL SERVICE, INC. UPS 08-May-2014 Election of Directors (Majority Voting) Management Y For For UNITED PARCEL SERVICE, INC. UPS 08-May-2014 Election of Directors (Majority Voting) Management Y For For UNITED PARCEL SERVICE, INC. UPS 08-May-2014 14A Executive Compensation Management Y For For UNITED PARCEL SERVICE, INC. UPS 08-May-2014 Ratify Appointment of Independent Auditors Management Y For For UNITED PARCEL SERVICE, INC. UPS 08-May-2014 S/H Proposal - Political/Government Shareholder Y Against For UNITED PARCEL SERVICE, INC. UPS 08-May-2014 S/H Proposal - Corporate Governance Shareholder Y For Against ABBVIE INC. ABBV 00287Y109 09-May-2014 Ratify Appointment of Independent Auditors Management Y For For ABBVIE INC. ABBV 00287Y109 09-May-2014 14A Executive Compensation Management Y For For SYMETRA FINANCIAL CORPORATION SYA 87151Q106 09-May-2014 Election of Directors (Majority Voting) Management Y For For SYMETRA FINANCIAL CORPORATION SYA 87151Q106 09-May-2014 Election of Directors (Majority Voting) Management Y For For SYMETRA FINANCIAL CORPORATION SYA 87151Q106 09-May-2014 Approve Cash/Stock Bonus Plan Management Y For For SYMETRA FINANCIAL CORPORATION SYA 87151Q106 09-May-2014 Amend Stock Option Plan Management Y For For SYMETRA FINANCIAL CORPORATION SYA 87151Q106 09-May-2014 14A Executive Compensation Management Y For For SYMETRA FINANCIAL CORPORATION SYA 87151Q106 09-May-2014 Ratify Appointment of Independent Auditors Management Y For For CONOCOPHILLIPS COP 20825C104 13-May-2014 Election of Directors (Majority Voting) Management Y For For CONOCOPHILLIPS COP 20825C104 13-May-2014 Election of Directors (Majority Voting) Management Y For For CONOCOPHILLIPS COP 20825C104 13-May-2014 Election of Directors (Majority Voting) Management Y For For CONOCOPHILLIPS COP 20825C104 13-May-2014 Election of Directors (Majority Voting) Management Y For For CONOCOPHILLIPS COP 20825C104 13-May-2014 Election of Directors (Majority Voting) Management Y For For CONOCOPHILLIPS COP 20825C104 13-May-2014 Election of Directors (Majority Voting) Management Y For For CONOCOPHILLIPS COP 20825C104 13-May-2014 Election of Directors (Majority Voting) Management Y For For CONOCOPHILLIPS COP 20825C104 13-May-2014 Election of Directors (Majority Voting) Management Y For For CONOCOPHILLIPS COP 20825C104 13-May-2014 Election of Directors (Majority Voting) Management Y For For CONOCOPHILLIPS COP 20825C104 13-May-2014 Election of Directors (Majority Voting) Management Y For For CONOCOPHILLIPS COP 20825C104 13-May-2014 Ratify Appointment of Independent Auditors Management Y For For CONOCOPHILLIPS COP 20825C104 13-May-2014 14A Executive Compensation Management Y For For CONOCOPHILLIPS COP 20825C104 13-May-2014 Adopt Omnibus Stock Option Plan Management Y For For CONOCOPHILLIPS COP 20825C104 13-May-2014 S/H Proposal - Political/Government Shareholder Y Against For CONOCOPHILLIPS COP 20825C104 13-May-2014 S/H Proposal - Environmental Shareholder Y Against For ENSCO PLC ESV G3157S106 19-May-2014 Election of Directors (Majority Voting) Management Y For For ENSCO PLC ESV G3157S106 19-May-2014 Election of Directors (Majority Voting) Management Y For For ENSCO PLC ESV G3157S106 19-May-2014 Election of Directors (Majority Voting) Management Y For For ENSCO PLC ESV G3157S106 19-May-2014 Election of Directors (Majority Voting) Management Y For For ENSCO PLC ESV G3157S106 19-May-2014 Election of Directors (Majority Voting) Management Y For For ENSCO PLC ESV G3157S106 19-May-2014 Election of Directors (Majority Voting) Management Y For For ENSCO PLC ESV G3157S106 19-May-2014 Election of Directors (Majority Voting) Management Y For For ENSCO PLC ESV G3157S106 19-May-2014 Election of Directors (Majority Voting) Management Y For For ENSCO PLC ESV G3157S106 19-May-2014 Election of Directors (Majority Voting) Management Y For For ENSCO PLC ESV G3157S106 19-May-2014 Allot Relevant Securities Management Y For For ENSCO PLC ESV G3157S106 19-May-2014 Ratify Appointment of Independent Auditors Management Y For For ENSCO PLC ESV G3157S106 19-May-2014 Ratify Appointment of Independent Auditors Management Y For For ENSCO PLC ESV G3157S106 19-May-2014 Approve Remuneration of Directors and Auditors Management Y For For ENSCO PLC ESV G3157S106 19-May-2014 Approve Remuneration of Directors and Auditors Management Y For For ENSCO PLC ESV G3157S106 19-May-2014 Approve Remuneration of Directors and Auditors Management Y For For ENSCO PLC ESV G3157S106 19-May-2014 14A Executive Compensation Management Y For For ENSCO PLC ESV G3157S106 19-May-2014 Receive Consolidated Financial Statements Management Y For For ENSCO PLC ESV G3157S106 19-May-2014 Miscellaneous Corporate Actions Management Y For For ENSCO PLC ESV G3157S106 19-May-2014 Eliminate Pre-Emptive Rights Management Y For For JPMORGAN CHASE & CO. JPM 46625H100 20-May-2014 Election of Directors (Majority Voting) Management Y For For JPMORGAN CHASE & CO. JPM 46625H100 20-May-2014 Election of Directors (Majority Voting) Management Y For For JPMORGAN CHASE & CO. JPM 46625H100 20-May-2014 Election of Directors (Majority Voting) Management Y For For JPMORGAN CHASE & CO. JPM 46625H100 20-May-2014 Election of Directors (Majority Voting) Management Y For For JPMORGAN CHASE & CO. JPM 46625H100 20-May-2014 Election of Directors (Majority Voting) Management Y For For JPMORGAN CHASE & CO. JPM 46625H100 20-May-2014 Election of Directors (Majority Voting) Management Y For For JPMORGAN CHASE & CO. JPM 46625H100 20-May-2014 Election of Directors (Majority Voting) Management Y For For JPMORGAN CHASE & CO. JPM 46625H100 20-May-2014 Election of Directors (Majority Voting) Management Y For For JPMORGAN CHASE & CO. JPM 46625H100 20-May-2014 Election of Directors (Majority Voting) Management Y For For JPMORGAN CHASE & CO. JPM 46625H100 20-May-2014 Election of Directors (Majority Voting) Management Y For For JPMORGAN CHASE & CO. JPM 46625H100 20-May-2014 Election of Directors (Majority Voting) Management Y For For JPMORGAN CHASE & CO. JPM 46625H100 20-May-2014 14A Executive Compensation Management Y For For JPMORGAN CHASE & CO. JPM 46625H100 20-May-2014 Ratify Appointment of Independent Auditors Management Y For For JPMORGAN CHASE & CO. JPM 46625H100 20-May-2014 S/H Proposal - Political/Government Shareholder Y Against For JPMORGAN CHASE & CO. JPM 46625H100 20-May-2014 S/H Proposal - Corporate Governance Shareholder Y Against For JPMORGAN CHASE & CO. JPM 46625H100 20-May-2014 S/H Proposal - Adopt Cumulative Voting Shareholder Y For Against REDWOOD TRUST, INC. RWT 20-May-2014 Election of Directors (Majority Voting) Management Y For For REDWOOD TRUST, INC. RWT 20-May-2014 Election of Directors (Majority Voting) Management Y For For REDWOOD TRUST, INC. RWT 20-May-2014 Election of Directors (Majority Voting) Management Y For For REDWOOD TRUST, INC. RWT 20-May-2014 Election of Directors (Majority Voting) Management Y For For REDWOOD TRUST, INC. RWT 20-May-2014 Election of Directors (Majority Voting) Management Y For For REDWOOD TRUST, INC. RWT 20-May-2014 Election of Directors (Majority Voting) Management Y For For REDWOOD TRUST, INC. RWT 20-May-2014 Election of Directors (Majority Voting) Management Y For For REDWOOD TRUST, INC. RWT 20-May-2014 Ratify Appointment of Independent Auditors Management Y For For REDWOOD TRUST, INC. RWT 20-May-2014 14A Executive Compensation Management Y For For REDWOOD TRUST, INC. RWT 20-May-2014 Approve Stock Compensation Plan Management Y For For CME GROUP INC. CME 12572Q105 21-May-2014 Election of Directors (Majority Voting) Management Y For For CME GROUP INC. CME 12572Q105 21-May-2014 Election of Directors (Majority Voting) Management Y For For CME GROUP INC. CME 12572Q105 21-May-2014 Election of Directors (Majority Voting) Management Y For For CME GROUP INC. CME 12572Q105 21-May-2014 Election of Directors (Majority Voting) Management Y For For CME GROUP INC. CME 12572Q105 21-May-2014 Election of Directors (Majority Voting) Management Y For For CME GROUP INC. CME 12572Q105 21-May-2014 Election of Directors (Majority Voting) Management Y For For CME GROUP INC. CME 12572Q105 21-May-2014 Election of Directors (Majority Voting) Management Y For For CME GROUP INC. CME 12572Q105 21-May-2014 Election of Directors (Majority Voting) Management Y For For CME GROUP INC. CME 12572Q105 21-May-2014 Election of Directors (Majority Voting) Management Y For For CME GROUP INC. CME 12572Q105 21-May-2014 Election of Directors (Majority Voting) Management Y For For CME GROUP INC. CME 12572Q105 21-May-2014 Election of Directors (Majority Voting) Management Y For For CME GROUP INC. CME 12572Q105 21-May-2014 Election of Directors (Majority Voting) Management Y For For CME GROUP INC. CME 12572Q105 21-May-2014 Election of Directors (Majority Voting) Management Y For For CME GROUP INC. CME 12572Q105 21-May-2014 Election of Directors (Majority Voting) Management Y For For CME GROUP INC. CME 12572Q105 21-May-2014 Election of Directors (Majority Voting) Management Y For For CME GROUP INC. CME 12572Q105 21-May-2014 Election of Directors (Majority Voting) Management Y For For CME GROUP INC. CME 12572Q105 21-May-2014 Election of Directors (Majority Voting) Management Y For For CME GROUP INC. CME 12572Q105 21-May-2014 Election of Directors (Majority Voting) Management Y For For CME GROUP INC. CME 12572Q105 21-May-2014 Ratify Appointment of Independent Auditors Management Y For For CME GROUP INC. CME 12572Q105 21-May-2014 14A Executive Compensation Management Y For For CME GROUP INC. CME 12572Q105 21-May-2014 Adopt Director Stock Option Plan Management Y For For CME GROUP INC. CME 12572Q105 21-May-2014 Amend Stock Compensation Plan Management Y For For CME GROUP INC. CME 12572Q105 21-May-2014 Approve Charter Amendment Management Y For For SEALED AIR CORPORATION SEE 81211K100 22-May-2014 Election of Directors (Majority Voting) Management Y For For SEALED AIR CORPORATION SEE 81211K100 22-May-2014 Election of Directors (Majority Voting) Management Y For For SEALED AIR CORPORATION SEE 81211K100 22-May-2014 Election of Directors (Majority Voting) Management Y For For SEALED AIR CORPORATION SEE 81211K100 22-May-2014 Election of Directors (Majority Voting) Management Y For For SEALED AIR CORPORATION SEE 81211K100 22-May-2014 Election of Directors (Majority Voting) Management Y For For SEALED AIR CORPORATION SEE 81211K100 22-May-2014 Election of Directors (Majority Voting) Management Y For For SEALED AIR CORPORATION SEE 81211K100 22-May-2014 Election of Directors (Majority Voting) Management Y For For SEALED AIR CORPORATION SEE 81211K100 22-May-2014 Election of Directors (Majority Voting) Management Y For For SEALED AIR CORPORATION SEE 81211K100 22-May-2014 Election of Directors (Majority Voting) Management Y For For SEALED AIR CORPORATION SEE 81211K100 22-May-2014 Election of Directors (Majority Voting) Management Y For For SEALED AIR CORPORATION SEE 81211K100 22-May-2014 Adopt Omnibus Stock Option Plan Management Y For For SEALED AIR CORPORATION SEE 81211K100 22-May-2014 14A Executive Compensation Management Y For For SEALED AIR CORPORATION SEE 81211K100 22-May-2014 Ratify Appointment of Independent Auditors Management Y For For RAYTHEON COMPANY RTN 29-May-2014 Election of Directors (Majority Voting) Management Y For For RAYTHEON COMPANY RTN 29-May-2014 Election of Directors (Majority Voting) Management Y For For RAYTHEON COMPANY RTN 29-May-2014 Election of Directors (Majority Voting) Management Y For For RAYTHEON COMPANY RTN 29-May-2014 Election of Directors (Majority Voting) Management Y For For RAYTHEON COMPANY RTN 29-May-2014 Election of Directors (Majority Voting) Management Y For For RAYTHEON COMPANY RTN 29-May-2014 Election of Directors (Majority Voting) Management Y For For RAYTHEON COMPANY RTN 29-May-2014 Election of Directors (Majority Voting) Management Y For For RAYTHEON COMPANY RTN 29-May-2014 Election of Directors (Majority Voting) Management Y For For RAYTHEON COMPANY RTN 29-May-2014 Election of Directors (Majority Voting) Management Y For For RAYTHEON COMPANY RTN 29-May-2014 Election of Directors (Majority Voting) Management Y For For RAYTHEON COMPANY RTN 29-May-2014 14A Executive Compensation Management Y For For RAYTHEON COMPANY RTN 29-May-2014 Ratify Appointment of Independent Auditors Management Y For For RAYTHEON COMPANY RTN 29-May-2014 Approve Charter Amendment Management Y For For RAYTHEON COMPANY RTN 29-May-2014 S/H Proposal - Political/Government Shareholder Y Against For RAYTHEON COMPANY RTN 29-May-2014 S/H Proposal - Political/Government Shareholder Y Against For MOLSON COORS BREWING CO. TAP 60871R209 04-Jun-2014 14A Executive Compensation Management Y For For FIDELITY NATIONAL FINANCIAL, INC. FNF 31620R105 18-Jun-2014 Approve Reclassification of Common Stock Management Y For For FIDELITY NATIONAL FINANCIAL, INC. FNF 31620R105 18-Jun-2014 Approve Reclassification of Common Stock Management Y For For FIDELITY NATIONAL FINANCIAL, INC. FNF 31620R105 18-Jun-2014 Stock Conversion Management Y For For FIDELITY NATIONAL FINANCIAL, INC. FNF 31620R105 18-Jun-2014 Miscellaneous Corporate Actions Management Y For For FIDELITY NATIONAL FINANCIAL, INC. FNF 31620R105 18-Jun-2014 Approve Motion to Adjourn Meeting Management Y For For FIDELITY NATIONAL FINANCIAL, INC. FNF 31620R105 18-Jun-2014 14A Executive Compensation Management Y For For FIDELITY NATIONAL FINANCIAL, INC. FNF 31620R105 18-Jun-2014 Adopt Employee Stock Purchase Plan Management Y For For FIDELITY NATIONAL FINANCIAL, INC. FNF 31620R105 18-Jun-2014 Ratify Appointment of Independent Auditors Management Y For For CVR DYNAMIC ALLOCATION FUND Company Name Primary Ticker Symbol Security ID Meeting Date Proposal Label Proposal Long Text Committee Name Management Recommended Vote Vote Fund vote For/Against Management DIRECTV DTV 25490A309 29-Apr-14 1A. ELECTION OF DIRECTOR: NEIL AUSTRIAN Management For For For DIRECTV DTV 25490A309 29-Apr-14 1B. ELECTION OF DIRECTOR: RALPH BOYD, JR. Management For For For DIRECTV DTV 25490A309 29-Apr-14 1C. ELECTION OF DIRECTOR: ABELARDO BRU Management For For For DIRECTV DTV 25490A309 29-Apr-14 1D. ELECTION OF DIRECTOR: DAVID DILLON Management For For For DIRECTV DTV 25490A309 29-Apr-14 1E. ELECTION OF DIRECTOR: SAMUEL DIPIAZZA, JR. Management For For For DIRECTV DTV 25490A309 29-Apr-14 1F. ELECTION OF DIRECTOR: DIXON DOLL Management For For For DIRECTV DTV 25490A309 29-Apr-14 1G. ELECTION OF DIRECTOR: CHARLES LEE Management For For For DIRECTV DTV 25490A309 29-Apr-14 1H. ELECTION OF DIRECTOR: PETER LUND Management For For For DIRECTV DTV 25490A309 29-Apr-14 1I. ELECTION OF DIRECTOR: NANCY NEWCOMB Management For For For DIRECTV DTV 25490A309 29-Apr-14 1J. ELECTION OF DIRECTOR: LORRIE NORRINGTON Management For For For DIRECTV DTV 25490A309 29-Apr-14 1K. ELECTION OF DIRECTOR: ANTHONY VINCIQUERRA Management For For For DIRECTV DTV 25490A309 29-Apr-14 1L. ELECTION OF DIRECTOR: MICHAEL WHITE Management For For For DIRECTV DTV 25490A309 29-Apr-14 2 TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR DIRECTV FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. Management For For For DIRECTV DTV 25490A309 29-Apr-14 3 AN ADVISORY VOTE TO APPROVE COMPENSATION OF OUR NAMED EXECUTIVES. Management For For For DIRECTV DTV 25490A309 29-Apr-14 4 SHAREHOLDER PROPOSAL TO ADOPT A POLICY THAT THERE WOULD BE NO ACCELERATED VESTING OF PERFORMANCE-BASED EQUITY AWARDS UPON A CHANGE IN CONTROL. Management Against Against For DIRECTV DTV 25490A309 29-Apr-14 5 SHAREHOLDER PROPOSAL TO REQUIRE SENIOR EXECUTIVES TO RETAIN 50% OF NET AFTER-TAX SHARES ACQUIRED THROUGH PAY PROGRAMS UNTIL REACHING NORMAL RETIREMENT AGE. Management Against Against For TRIPLE-S MANAGEMENT CORPORATION GTS 30-Apr-14 1A. ELECTION OF DIRECTOR: ADAMINA SOTO-MARTINEZ Management For For For TRIPLE-S MANAGEMENT CORPORATION GTS 30-Apr-14 1B. ELECTION OF DIRECTOR: JORGE L. FUENTES-BENEJAM Management For For For TRIPLE-S MANAGEMENT CORPORATION GTS 30-Apr-14 1C. ELECTION OF DIRECTOR: FRANCISCO J. TONARELY-BARRETO Management For For For TRIPLE-S MANAGEMENT CORPORATION GTS 30-Apr-14 2 RATIFICATION OF THE SELECTION OF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For For TRIPLE-S MANAGEMENT CORPORATION GTS 30-Apr-14 3 ADVISORY VOTE ON THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For For ENTERCOM COMMUNICATIONS CORP. ETM 5-May-14 1 DIRECTOR Management For For For ENTERCOM COMMUNICATIONS CORP. ETM 5-May-14 1 DIRECTOR Management For For For ENTERCOM COMMUNICATIONS CORP. ETM 5-May-14 1 DIRECTOR Management For For For ENTERCOM COMMUNICATIONS CORP. ETM 5-May-14 1 DIRECTOR Management For For For ENTERCOM COMMUNICATIONS CORP. ETM 5-May-14 1 DIRECTOR Management For For For ENTERCOM COMMUNICATIONS CORP. ETM 5-May-14 1 DIRECTOR Management For For For ENTERCOM COMMUNICATIONS CORP. ETM 5-May-14 3 APPROVAL OF AN AMENDMENT AND RESTATEMENT OF THE ENTERCOM EQUITY COMPENSATION PLAN. Management For Against Against ENTERCOM COMMUNICATIONS CORP. ETM 5-May-14 4 RESOLVED, THAT THE COMPENSATION PAID TO THE COMPANY'S NAMED EXECUTIVE OFFICERS, AS DISCLOSED PURSUANT TO ITEM -K, INCLUDING THE COMPENSATION DISCUSSION AND ANALYSIS, COMPENSATION TABLES AND NARRATIVE DISCUSSION, IS HEREBY APPROVED." " Management For Against Against ENTERCOM COMMUNICATIONS CORP. ETM 5-May-14 5 RATIFICATION OF THE SELECTION OF THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2014. Management For For For PERFORMANT FINANCIAL CORPORATION PFMT 71377E105 5-May-14 1 DIRECTOR Management For For For PERFORMANT FINANCIAL CORPORATION PFMT 71377E105 5-May-14 1 DIRECTOR Management For For For PERFORMANT FINANCIAL CORPORATION PFMT 71377E105 5-May-14 2 RATIFY THE APPOINTMENT OF KPMG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014. Management For For For CONVERSANT, INC CNVR 21249J105 6-May-14 1 DIRECTOR Management For For For CONVERSANT, INC CNVR 21249J105 6-May-14 1 DIRECTOR Management For For For CONVERSANT, INC CNVR 21249J105 6-May-14 1 DIRECTOR Management For For For CONVERSANT, INC CNVR 21249J105 6-May-14 1 DIRECTOR Management For For For CONVERSANT, INC CNVR 21249J105 6-May-14 1 DIRECTOR Management For For For CONVERSANT, INC CNVR 21249J105 6-May-14 1 DIRECTOR Management For For For CONVERSANT, INC CNVR 21249J105 6-May-14 1 DIRECTOR Management For For For CONVERSANT, INC CNVR 21249J105 6-May-14 2 PROPOSAL TO APPROVE, BY NON-BINDING VOTE, THE COMPANY'S EXECUTIVE COMPENSATION. Management For For For GENTIVA HEALTH SERVICES, INC. GTIV 37247A102 7-May-14 ELECTION OF DIRECTOR: ROBERT S. FORMAN, JR. Management For For For GENTIVA HEALTH SERVICES, INC. GTIV 37247A102 7-May-14 ELECTION OF DIRECTOR: VICTOR F. GANZI Management For For For GENTIVA HEALTH SERVICES, INC. GTIV 37247A102 7-May-14 ELECTION OF DIRECTOR: R. STEVEN HICKS Management For For For GENTIVA HEALTH SERVICES, INC. GTIV 37247A102 7-May-14 ELECTION OF DIRECTOR: PHILIP R. LOCHNER, JR. Management For For For GENTIVA HEALTH SERVICES, INC. GTIV 37247A102 7-May-14 ELECTION OF DIRECTOR: STUART OLSTEN Management For For For GENTIVA HEALTH SERVICES, INC. GTIV 37247A102 7-May-14 ELECTION OF DIRECTOR: SHELDON M. RETCHIN Management For For For GENTIVA HEALTH SERVICES, INC. GTIV 37247A102 7-May-14 ELECTION OF DIRECTOR: TONY STRANGE Management For For For GENTIVA HEALTH SERVICES, INC. GTIV 37247A102 7-May-14 ELECTION OF DIRECTOR: RAYMOND S. TROUBH Management For For For GENTIVA HEALTH SERVICES, INC. GTIV 37247A102 7-May-14 ELECTION OF DIRECTOR: RODNEY D. WINDLEY Management For For For GENTIVA HEALTH SERVICES, INC. GTIV 37247A102 7-May-14 2 RATIFICATION OF APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For For GENTIVA HEALTH SERVICES, INC. GTIV 37247A102 7-May-14 3 APPROVAL, BY NON-BINDING ADVISORY VOTE, OF COMPENSATION OF COMPANY'S NAMED EXECUTIVE OFFICERS. Management For Against Against CF INDUSTRIES HOLDINGS, INC. CF 14-May-14 1A. ELECTION OF DIRECTOR: ROBERT C. ARZBAECHER Management For For For CF INDUSTRIES HOLDINGS, INC. CF 14-May-14 1B. ELECTION OF DIRECTOR: WILLIAM DAVISSON Management For For For CF INDUSTRIES HOLDINGS, INC. CF 14-May-14 1C. ELECTION OF DIRECTOR: STEPHEN J. HAGGE Management For For For CF INDUSTRIES HOLDINGS, INC. CF 14-May-14 1D. ELECTION OF DIRECTOR: ROBERT G. KUHBACH Management For For For CF INDUSTRIES HOLDINGS, INC. CF 14-May-14 1E. ELECTION OF DIRECTOR: EDWARD A. SCHMITT Management For For For CF INDUSTRIES HOLDINGS, INC. CF 14-May-14 2 APPROVAL OF AN AMENDMENT TO CF INDUSTRIES HOLDINGS, INC.'S AMENDED AND RESTATED CERTIFICATE OF INCORPORATION TO ELIMINATE SUPERMAJORITY VOTING PROVISIONS FROM ARTICLE V (REMOVAL OF DIRECTORS). Management For For For CF INDUSTRIES HOLDINGS, INC. CF 14-May-14 3 APPROVAL OF AN AMENDMENT TO CF INDUSTRIES HOLDINGS, INC.'S AMENDED AND RESTATED CERTIFICATE OF INCORPORATION TO ELIMINATE SUPERMAJORITY VOTING PROVISIONS FROM ARTICLE X (AMENDMENT OF BYLAWS). Management For For For CF INDUSTRIES HOLDINGS, INC. CF 14-May-14 4 APPROVAL OF AN AMENDMENT TO CF INDUSTRIES HOLDINGS, INC.'S AMENDED AND RESTATED CERTIFICATE OF INCORPORATION TO ELIMINATE SUPERMAJORITY VOTING PROVISIONS FROM ARTICLE XI (CERTAIN AMENDMENTS TO CERTIFICATE OF INCORPORATION). Management For For For CF INDUSTRIES HOLDINGS, INC. CF 14-May-14 5 APPROVAL OF AN AMENDMENT TO CF INDUSTRIES HOLDINGS, INC.'S AMENDED AND RESTATED CERTIFICATE OF INCORPORATION TO GRANT HOLDERS OF NOT LESS THAN 25% OF OUR OUTSTANDING COMMON STOCK THE RIGHT TO CALL A SPECIAL MEETING OF STOCKHOLDERS. Management For For For CF INDUSTRIES HOLDINGS, INC. CF 14-May-14 6 APPROVAL OF AN ADVISORY RESOLUTION REGARDING THE COMPENSATION OF CF INDUSTRIES HOLDINGS, INC.'S NAMED EXECUTIVE OFFICERS. Management For For For CF INDUSTRIES HOLDINGS, INC. CF 14-May-14 7 APPROVAL OF CF INDUSTRIES HOLDINGS, INC.'S 2 Management For For For CF INDUSTRIES HOLDINGS, INC. CF 14-May-14 8 RATIFICATION OF THE SELECTION OF KPMG LLP AS CF INDUSTRIES HOLDINGS, INC.'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014. Management For For For DR PEPPER SNAPPLE GROUP,INC. DPS 26138E109 15-May-14 1A. ELECTION OF DIRECTOR: JOHN L. ADAMS Management For For For DR PEPPER SNAPPLE GROUP,INC. DPS 26138E109 15-May-14 1B. ELECTION OF DIRECTOR: JOYCE M. ROCHE Management For For For DR PEPPER SNAPPLE GROUP,INC. DPS 26138E109 15-May-14 1C. ELECTION OF DIRECTOR: RONALD G. ROGERS Management For For For DR PEPPER SNAPPLE GROUP,INC. DPS 26138E109 15-May-14 1D. ELECTION OF DIRECTOR: WAYNE R. SANDERS Management For For For DR PEPPER SNAPPLE GROUP,INC. DPS 26138E109 15-May-14 1E. ELECTION OF DIRECTOR: JACK L. STAHL Management For For For DR PEPPER SNAPPLE GROUP,INC. DPS 26138E109 15-May-14 1F. ELECTION OF DIRECTOR: LARRY D. YOUNG Management For For For DR PEPPER SNAPPLE GROUP,INC. DPS 26138E109 15-May-14 2 TO RATIFY DELOITTE & TOUCHE LLP AS COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2014. Management For For For DR PEPPER SNAPPLE GROUP,INC. DPS 26138E109 15-May-14 3 RESOLVED, THAT THE COMPENSATION PAID TO THE COMPANY'S NAMED EXECUTIVE OFFICERS WITH RESPECT TO 2013, AS DISCLOSED PURSUANT TO THE COMPENSATION DISCLOSURE RULES AND REGULATIONS OF THE SEC, INCLUDING THE COMPENSATION DISCUSSION AND ANALYSIS, COMPENSATION TABLES AND THE NARRATIVE DISCUSSION, IS HEREBY APPROVED. Management For For For DR PEPPER SNAPPLE GROUP,INC. DPS 26138E109 15-May-14 4 TO VOTE ON STOCKHOLDER PROPOSAL REGARDING COMPREHENSIVE RECYCLING STRATEGY FOR BEVERAGE CONTAINERS. Management Against Against For DR PEPPER SNAPPLE GROUP,INC. DPS 26138E109 15-May-14 5 TO APPROVE AMENDMENT TO PERFORMANCE-BASED CRITERIA UNDER 2(M) OF INTERNAL REVENUE CODE FOR FUTURE AWARDS. Management For For For CME GROUP INC. CME 12572Q105 21-May-14 1A. ELECTION OF DIRECTOR: TERRENCE A. DUFFY Management For For For CME GROUP INC. CME 12572Q105 21-May-14 1B. ELECTION OF DIRECTOR: PHUPINDER S. GILL Management For For For CME GROUP INC. CME 12572Q105 21-May-14 1C. ELECTION OF DIRECTOR: TIMOTHY S. BITSBERGER Management For For For CME GROUP INC. CME 12572Q105 21-May-14 1D. ELECTION OF DIRECTOR: CHARLES P. CAREY Management For For For CME GROUP INC. CME 12572Q105 21-May-14 1E. ELECTION OF DIRECTOR: DENNIS H. CHOOKASZIAN Management For For For CME GROUP INC. CME 12572Q105 21-May-14 1F. ELECTION OF DIRECTOR: MARTIN J. GEPSMAN Management For For For CME GROUP INC. CME 12572Q105 21-May-14 1G. ELECTION OF DIRECTOR: LARRY G. GERDES Management For For For CME GROUP INC. CME 12572Q105 21-May-14 1H. ELECTION OF DIRECTOR: DANIEL R. GLICKMAN Management For For For CME GROUP INC. CME 12572Q105 21-May-14 1I. ELECTION OF DIRECTOR: J. DENNIS HASTERT Management For For For CME GROUP INC. CME 12572Q105 21-May-14 1J. ELECTION OF DIRECTOR: LEO MELAMED Management For For For CME GROUP INC. CME 12572Q105 21-May-14 1K. ELECTION OF DIRECTOR: WILLIAM P. MILLER II Management For For For CME GROUP INC. CME 12572Q105 21-May-14 1L. ELECTION OF DIRECTOR: JAMES E. OLIFF Management For For For CME GROUP INC. CME 12572Q105 21-May-14 1M. ELECTION OF DIRECTOR: EDEMIR PINTO Management For For For CME GROUP INC. CME 12572Q105 21-May-14 1N. ELECTION OF DIRECTOR: ALEX J. POLLOCK Management For For For CME GROUP INC. CME 12572Q105 21-May-14 1O. ELECTION OF DIRECTOR: JOHN F. SANDNER Management For For For CME GROUP INC. CME 12572Q105 21-May-14 1P. ELECTION OF DIRECTOR: TERRY L. SAVAGE Management For For For CME GROUP INC. CME 12572Q105 21-May-14 1Q. ELECTION OF DIRECTOR: WILLIAM R. SHEPARD Management For For For CME GROUP INC. CME 12572Q105 21-May-14 1R. ELECTION OF DIRECTOR: DENNIS A. SUSKIND Management For For For CME GROUP INC. CME 12572Q105 21-May-14 2 RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014. Management For For For CME GROUP INC. CME 12572Q105 21-May-14 3 ADVISORY VOTE ON THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For For CME GROUP INC. CME 12572Q105 21-May-14 4 APPROVAL OF AN AMENDMENT TO THE CME GROUP INC. DIRECTOR STOCK PLAN. Management For For For CME GROUP INC. CME 12572Q105 21-May-14 5 APPROVAL OF AN AMENDMENT TO THE CME GROUP INC. INCENTIVE PLAN FOR OUR NAMED EXECUTIVE OFFICERS. Management For For For CME GROUP INC. CME 12572Q105 21-May-14 6 APPROVAL OF AN AMENDMENT TO THE CME GROUP INC. CERTIFICATE OF INCORPORATION TO MODIFY THE DIRECTOR ELECTION RIGHTS OF CERTAIN CLASS B SHAREHOLDERS RESULTING IN A REDUCTION IN THE NUMBER OF CLASS B DIRECTORS" FROM SIX TO THREE. " Management For For For VMWARE, INC. VMW 28-May-14 1A. ELECTION OF DIRECTOR: PAMELA J. CRAIG Management For For For VMWARE, INC. VMW 28-May-14 2 TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF VMWARE'S NAMED EXECUTIVE OFFICERS AS DESCRIBED IN VMWARE'S PROXY STATEMENT. Management For For For VMWARE, INC. VMW 28-May-14 3 TO RATIFY THE SELECTION BY THE AUDIT COMMITTEE OF VMWARE'S BOARD OF DIRECTORS OF PRICEWATERHOUSECOOPERS LLP AS VMWARE'S INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. Management For For For REVLON, INC. REV 10-Jun-14 1 DIRECTOR Management For For For REVLON, INC. REV 10-Jun-14 1 DIRECTOR Management For For For REVLON, INC. REV 10-Jun-14 1 DIRECTOR Management For For For REVLON, INC. REV 10-Jun-14 1 DIRECTOR Management For For For REVLON, INC. REV 10-Jun-14 1 DIRECTOR Management For For For REVLON, INC. REV 10-Jun-14 1 DIRECTOR Management For For For REVLON, INC. REV 10-Jun-14 1 DIRECTOR Management For For For REVLON, INC. REV 10-Jun-14 1 DIRECTOR Management For For For REVLON, INC. REV 10-Jun-14 1 DIRECTOR Management For For For REVLON, INC. REV 10-Jun-14 1 DIRECTOR Management For For For REVLON, INC. REV 10-Jun-14 1 DIRECTOR Management For Withhold N/A REVLON, INC. REV 10-Jun-14 1 DIRECTOR Management For For For REVLON, INC. REV 10-Jun-14 1 DIRECTOR Management For For For REVLON, INC. REV 10-Jun-14 1 DIRECTOR Management For For For REVLON, INC. REV 10-Jun-14 2 PROPOSAL TO RATIFY THE AUDIT COMMITTEE'S SELECTION OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014. Management For For For REVLON, INC. REV 10-Jun-14 3 PROPOSAL TO APPROVE, BY NON-BINDING, ADVISORY VOTE, THE COMPANY'S EXECUTIVE COMPENSATION, AS DISCLOSED PURSUANT TO ITEM -K, INCLUDING AS DISCLOSED IN THE COMPENSATION DISCUSSION AND ANALYSIS," COMPENSATION TABLES AND ACCOMPANYING NARRATIVE SET FORTH IN THE ACCOMPANYING PROXY STATEMENT. " Management For For For REVLON, INC. REV 10-Jun-14 4 STOCKHOLDER PROPOSAL THAT WOULD REQUIRE THE COMPANY'S BOARD OF DIRECTORS TO ISSUE AN ANNUAL REPORT TO SHAREHOLDERS REGARDING THE COMPANY'S POLICY ON ANIMAL TESTING. Management Against Against For RPX CORPORATION RPXC 74972G103 17-Jun-14 1 DIRECTOR Management For For For RPX CORPORATION RPXC 74972G103 17-Jun-14 1 DIRECTOR Management For For For RPX CORPORATION RPXC 74972G103 17-Jun-14 1 DIRECTOR Management For For For RPX CORPORATION RPXC 74972G103 17-Jun-14 2 TO RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. Management For For For IAC/INTERACTIVECORP IACI 44919P508 18-Jun-14 1 DIRECTOR Management For For For IAC/INTERACTIVECORP IACI 44919P508 18-Jun-14 1 DIRECTOR Management For For For IAC/INTERACTIVECORP IACI 44919P508 18-Jun-14 1 DIRECTOR Management For For For IAC/INTERACTIVECORP IACI 44919P508 18-Jun-14 1 DIRECTOR Management For For For IAC/INTERACTIVECORP IACI 44919P508 18-Jun-14 1 DIRECTOR Management For For For IAC/INTERACTIVECORP IACI 44919P508 18-Jun-14 1 DIRECTOR Management For For For IAC/INTERACTIVECORP IACI 44919P508 18-Jun-14 1 DIRECTOR Management For For For IAC/INTERACTIVECORP IACI 44919P508 18-Jun-14 1 DIRECTOR Management For For For IAC/INTERACTIVECORP IACI 44919P508 18-Jun-14 1 DIRECTOR Management For For For IAC/INTERACTIVECORP IACI 44919P508 18-Jun-14 1 DIRECTOR Management For For For IAC/INTERACTIVECORP IACI 44919P508 18-Jun-14 1 DIRECTOR Management For For For IAC/INTERACTIVECORP IACI 44919P508 18-Jun-14 1 DIRECTOR Management For For For IAC/INTERACTIVECORP IACI 44919P508 18-Jun-14 2 RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS IAC'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014. Management For For For IAC/INTERACTIVECORP IACI 44919P508 18-Jun-14 3 TO APPROVE A NON-BINDING ADVISORY RESOLUTION ON EXECUTIVE COMPENSATION. Management For For For LHC GROUP, INC. LHCG 50187A107 19-Jun-14 1 DIRECTOR Management For For For LHC GROUP, INC. LHCG 50187A107 19-Jun-14 1 DIRECTOR Management For For For LHC GROUP, INC. LHCG 50187A107 19-Jun-14 1 DIRECTOR Management For For For LHC GROUP, INC. LHCG 50187A107 19-Jun-14 2 TO ADOPT, ON AN ADVISORY BASIS, A RESOLUTION APPROVING THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS. Management For For For LHC GROUP, INC. LHCG 50187A107 19-Jun-14 3 THE RATIFICATION OF THE SELECTION OF KPMG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. Management For For For SANDISK CORPORATION SNDK 80004C101 19-Jun-14 1A. ELECTION OF DIRECTOR: MICHAEL E. MARKS Management For For For SANDISK CORPORATION SNDK 80004C101 19-Jun-14 1B. ELECTION OF DIRECTOR: IRWIN FEDERMAN Management For For For SANDISK CORPORATION SNDK 80004C101 19-Jun-14 1C. ELECTION OF DIRECTOR: STEVEN J. GOMO Management For For For SANDISK CORPORATION SNDK 80004C101 19-Jun-14 1D. ELECTION OF DIRECTOR: EDDY W. HARTENSTEIN Management For For For SANDISK CORPORATION SNDK 80004C101 19-Jun-14 1E. ELECTION OF DIRECTOR: DR. CHENMING HU Management For For For SANDISK CORPORATION SNDK 80004C101 19-Jun-14 1F. ELECTION OF DIRECTOR: CATHERINE P. LEGO Management For For For SANDISK CORPORATION SNDK 80004C101 19-Jun-14 1G. ELECTION OF DIRECTOR: SANJAY MEHROTRA Management For For For SANDISK CORPORATION SNDK 80004C101 19-Jun-14 1H. ELECTION OF DIRECTOR: D. SCOTT MERCER Management For For For SANDISK CORPORATION SNDK 80004C101 19-Jun-14 2 TO APPROVE AN AMENDMENT TO THE SANDISK CORPORATION 2 Management For For For SANDISK CORPORATION SNDK 80004C101 19-Jun-14 3 TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 28, 2014. Management For For For SANDISK CORPORATION SNDK 80004C101 19-Jun-14 4 TO PASS AN ADVISORY RESOLUTION TO APPROVE THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management For For For PHOCAS REAL ESTATE FUND ACADIA REALTY TRUST Ticker: AKR Security ID: 004239109 Meeting Date: MAY 14, 2014 Meeting Type: Annual Record Date: MAR 19, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Kenneth F. Bernstein For For Management 1b Elect Director Douglas Crocker II For For Management 1c Elect Director Lorrence T. Kellar For For Management 1d Elect Director Wendy Luscombe For For Management 1e Elect Director William T. Spitz For For Management 1f Elect Director Lee S. Wielansky For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation AMERICAN CAMPUS COMMUNITIES, INC. Ticker: ACC Security ID: 024835100 Meeting Date: MAY 01, 2014 Meeting Type: Annual Record Date: MAR 10, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director William C. Bayless Jr. For For Management 1b Elect Director R.D. Burck For For Management 1c Elect Director G. Steven Dawson For For Management 1d Elect Director Cydney C. Donnell For For Management 1e Elect Director Dennis G. Lopez For For Management 1f Elect Director Edward Lowenthal For For Management 1g Elect Director Oliver Luck For For Management 1h Elect Director C. Patrick Oles, Jr. For For Management 1i Elect Director Winston W. Walker For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation AMERICAN TOWER CORPORATION Ticker: AMT Security ID: 03027X100 Meeting Date: MAY 20, 2014 Meeting Type: Annual Record Date: MAR 25, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Raymond P. Dolan For For Management 1b Elect Director Ronald M. Dykes For For Management 1c Elect Director Carolyn F. Katz For For Management 1d Elect Director Gustavo Lara Cantu For For Management 1e Elect Director JoAnn A. Reed For For Management 1f Elect Director Pamela D.A. Reeve For For Management 1g Elect Director David E. Sharbutt For For Management 1h Elect Director James D. Taiclet, Jr. For For Management 1i Elect Director Samme L. Thompson For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation AVALONBAY COMMUNITIES, INC. Ticker: AVB Security ID: 053484101 Meeting Date: MAY 21, 2014 Meeting Type: Annual Record Date: MAR 07, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Glyn F. Aeppel For For Management 1.2 Elect Director Alan B. Buckelew For For Management 1.3 Elect Director Bruce A. Choate For For Management 1.4 Elect Director John J. Healy, Jr. For For Management 1.5 Elect Director Timothy J. Naughton For For Management 1.6 Elect Director Lance R. Primis For For Management 1.7 Elect Director Peter S. Rummell For For Management 1.8 Elect Director H. Jay Sarles For For Management 1.9 Elect Director W. Edward Walter For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management 5 Require Independent Board Chairman Against Against Shareholder AVIV REIT, INC. Ticker: AVIV Security ID: 05381L101 Meeting Date: MAY 27, 2014 Meeting Type: Annual Record Date: MAR 31, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Craig M. Bernfield For For Management 1.2 Elect Director Norman R. Bobins For For Management 1.3 Elect Director Michael W. Dees For Withhold Management 1.4 Elect Director Alan E. Goldberg For For Management 1.5 Elect Director Susan R. Lichtenstein For For Management 1.6 Elect Director Mark B. McClellan For Withhold Management 1.7 Elect Director Sharon O'Keefe For Withhold Management 1.8 Elect Director Mark J. Parrell For For Management 1.9 Elect Director Ben W. Perks For For Management 1.10 Elect Director James H. Roth For For Management 1.11 Elect Director J. Russell Triedman For Withhold Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management BOSTON PROPERTIES, INC. Ticker: BXP Security ID: 101121101 Meeting Date: MAY 20, 2014 Meeting Type: Annual Record Date: MAR 26, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Carol B. Einiger For For Management 1.2 Elect Director Jacob A. Frenkel For For Management 1.3 Elect Director Joel I. Klein For For Management 1.4 Elect Director Douglas T. Linde For For Management 1.5 Elect Director Matthew J. Lustig For For Management 1.6 Elect Director Alan J. Patricof For For Management 1.7 Elect Director Ivan G. Seidenberg For For Management 1.8 Elect Director Owen D. Thomas For For Management 1.9 Elect Director Martin Turchin For For Management 1.10 Elect Director David A. Twardock For For Management 1.11 Elect Director Mortimer B. Zuckerman For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Require Independent Board Chairman Against Against Shareholder 5 Adopt Proxy Access Right Against For Shareholder 6 Pro-rata Vesting of Equity Awards Against For Shareholder BRE PROPERTIES, INC. Ticker: BRE Security ID: 05564E106 Meeting Date: MAR 28, 2014 Meeting Type: Special Record Date: JAN 23, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Advisory Vote on Golden Parachutes For For Management 3 Adjourn Meeting For For Management CORESITE REALTY CORPORATION Ticker: COR Security ID: 21870Q105 Meeting Date: MAY 29, 2014 Meeting Type: Annual Record Date: APR 02, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert G. Stuckey For For Management 1.2 Elect Director Thomas M. Ray For For Management 1.3 Elect Director James A. Attwood, Jr. For For Management 1.4 Elect Director Michael Koehler For For Management 1.5 Elect Director Paul E. Szurek For For Management 1.6 Elect Director J. David Thompson For For Management 1.7 Elect Director David A. Wilson For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation ESSEX PROPERTY TRUST, INC. Ticker: ESS Security ID: 297178105 Meeting Date: MAR 28, 2014 Meeting Type: Special Record Date: JAN 23, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Issue Shares in Connection with For For Management Acquisition 2 Adjourn Meeting For For Management ESSEX PROPERTY TRUST, INC. Ticker: ESS Security ID: 297178105 Meeting Date: JUN 10, 2014 Meeting Type: Annual Record Date: APR 03, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David W. Brady For For Management 1.2 Elect Director Keith R. Guericke For For Management 1.3 Elect Director Irving F. Lyons, III For For Management 1.4 Elect Director George M. Marcus For For Management 1.5 Elect Director Gary P. Martin For For Management 1.6 Elect Director Issie N. Rabinovitch For For Management 1.7 Elect Director Thomas E. Randlett For For Management 1.8 Elect Director Thomas E. Robinson For For Management 1.9 Elect Director Michael J. Schall For For Management 1.10 Elect Director Byron A. Scordelis For For Management 1.11 Elect Director Janice L. Sears For For Management 1.12 Elect Director Thomas P. Sullivan For For Management 1.13 Elect Director Claude J. Zinngrabe, Jr. For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation EXTRA SPACE STORAGE INC. Ticker: EXR Security ID: 30225T102 Meeting Date: MAY 21, 2014 Meeting Type: Annual Record Date: MAR 24, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Kenneth M. Woolley For For Management 1.2 Elect Director Spencer F. Kirk For For Management 1.3 Elect Director Karl Haas For For Management 1.4 Elect Director Joseph D. Margolis For For Management 1.5 Elect Director Diane Olmstead For For Management 1.6 Elect Director Roger B. Porter For For Management 1.7 Elect Director K. Fred Skousen For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation FIRST INDUSTRIAL REALTY TRUST, INC. Ticker: FR Security ID: 32054K103 Meeting Date: MAY 07, 2014 Meeting Type: Annual Record Date: MAR 21, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Matthew S. Dominski For For Management 1.2 Elect Director Bruce W. Duncan For For Management 1.3 Elect Director H. Patrick Hackett, Jr. For For Management 1.4 Elect Director John Rau For For Management 1.5 Elect Director L. Peter Sharpe For For Management 1.6 Elect Director W. Ed Tyler For For Management 2 Approve Omnibus Stock Plan For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management FIRST POTOMAC REALTY TRUST Ticker: FPO Security ID: 33610F109 Meeting Date: MAY 20, 2014 Meeting Type: Annual Record Date: MAR 14, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert H. Arnold For For Management 1.2 Elect Director Richard B. Chess For For Management 1.3 Elect Director Douglas J. Donatelli For For Management 1.4 Elect Director J. Roderick Heller, III For For Management 1.5 Elect Director R. Michael McCullough For For Management 1.6 Elect Director Alan G. Merten For For Management 1.7 Elect Director Thomas E. Robinson For For Management 1.8 Elect Director Terry L. Stevens For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation GENERAL GROWTH PROPERTIES, INC. Ticker: GGP Security ID: 370023103 Meeting Date: MAY 16, 2014 Meeting Type: Annual Record Date: MAR 17, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Richard B. Clark For Against Management 1b Elect Director Mary Lou Fiala For For Management 1c Elect Director J. Bruce Flatt For For Management 1d Elect Director John K. Haley For For Management 1e Elect Director Daniel B. Hurwitz For For Management 1f Elect Director Brian W. Kingston For For Management 1g Elect Director Sandeep Mathrani For For Management 1h Elect Director David J. Neithercut For For Management 1i Elect Director Mark R. Patterson For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation HUDSON PACIFIC PROPERTIES, INC. Ticker: HPP Security ID: 444097109 Meeting Date: MAY 20, 2014 Meeting Type: Annual Record Date: MAR 21, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Victor J. Coleman For For Management 1.2 Elect Director Theodore R. Antenucci For For Management 1.3 Elect Director Richard B. Fried For For Management 1.4 Elect Director Jonathan M. Glaser For For Management 1.5 Elect Director Mark D. Linehan For For Management 1.6 Elect Director Robert M. Moran, Jr. For For Management 1.7 Elect Director Barry A. Porter For For Management 1.8 Elect Director Patrick Whitesell For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation KILROY REALTY CORPORATION Ticker: KRC Security ID: 49427F108 Meeting Date: MAY 22, 2014 Meeting Type: Annual Record Date: MAR 14, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John B. Kilroy, Jr. For For Management 1.2 Elect Director Edward F. Brennan For For Management 1.3 Elect Director Scott S. Ingraham For For Management 1.4 Elect Director Dale F. Kinsella For For Management 1.5 Elect Director Peter B. Stoneberg For For Management 1.6 Elect Director Gary R. Stevenson For For Management 2 Amend Omnibus Stock Plan For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Adopt Majority Voting for Uncontested For For Management Election of Directors 5 Ratify Auditors For For Management 6 Adopt Proxy Access Right Against For Shareholder KIMCO REALTY CORPORATION Ticker: KIM Security ID: 49446R109 Meeting Date: MAY 06, 2014 Meeting Type: Annual Record Date: MAR 07, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Milton Cooper For For Management 1.2 Elect Director Phillip E. Coviello For For Management 1.3 Elect Director Richard G. Dooley For For Management 1.4 Elect Director Joe Grills For For Management 1.5 Elect Director David B. Henry For For Management 1.6 Elect Director F. Patrick Hughes For For Management 1.7 Elect Director Frank Lourenso For For Management 1.8 Elect Director Colombe M. Nicholas For For Management 1.9 Elect Director Richard B. Saltzman For For Management 2 Reduce Supermajority Vote Requirement For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management PEBBLEBROOK HOTEL TRUST Ticker: PEB Security ID: 70509V100 Meeting Date: MAY 21, 2014 Meeting Type: Annual Record Date: FEB 26, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jon E. Bortz For For Management 1.2 Elect Director Cydney C. Donnell For For Management 1.3 Elect Director Ron E. Jackson For For Management 1.4 Elect Director Phillip M. Miller For For Management 1.5 Elect Director Michael J. Schall For For Management 1.6 Elect Director Earl E. Webb For For Management 1.7 Elect Director Laura H. Wright For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation PROLOGIS, INC. Ticker: PLD Security ID: 74340W103 Meeting Date: MAY 01, 2014 Meeting Type: Annual Record Date: MAR 10, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Hamid R. Moghadam For For Management 1b Elect Director George L. Fotiades For For Management 1c Elect Director Christine N. Garvey For For Management 1d Elect Director Lydia H. Kennard For For Management 1e Elect Director J. Michael Losh For For Management 1f Elect Director Irving F. Lyons, III For For Management 1g Elect Director Jeffrey L. Skelton For For Management 1h Elect Director D. Michael Steuert For For Management 1i Elect Director Carl B. Webb For For Management 1j Elect Director William D. Zollars For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management REALTY INCOME CORPORATION Ticker: O Security ID: 756109104 Meeting Date: MAY 06, 2014 Meeting Type: Annual Record Date: MAR 06, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Kathleen R. Allen For For Management 1b Elect Director John P. Case For For Management 1c Elect Director A. Larry Chapman For For Management 1d Elect Director Priya Cherian Huskins For For Management 1e Elect Director Michael D. McKee For For Management 1f Elect Director Gregory T. McLaughlin For For Management 1g Elect Director Ronald L. Merriman For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation SABRA HEALTH CARE REIT, INC. Ticker: SBRA Security ID: 78573L106 Meeting Date: JUN 24, 2014 Meeting Type: Annual Record Date: APR 21, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Craig A. Barbarosh For For Management 1b Elect Director Robert A. Ettl For For Management 1c Elect Director Michael J. Foster For For Management 1d Elect Director Richard K. Matros For For Management 1e Elect Director Milton J. Walters For For Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation SIMON PROPERTY GROUP, INC. Ticker: SPG Security ID: 828806109 Meeting Date: MAY 15, 2014 Meeting Type: Annual Record Date: MAR 14, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Melvyn E. Bergstein For For Management 1.2 Elect Director Larry C. Glasscock For For Management 1.3 Elect Director Karen N. Horn For For Management 1.4 Elect Director Allan Hubbard For For Management 1.5 Elect Director Reuben S. Leibowitz For For Management 1.6 Elect Director Daniel C. Smith For For Management 1.7 Elect Director J. Albert Smith, Jr. For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For For Management 4 Ratify Auditors For For Management SL GREEN REALTY CORP. Ticker: SLG Security ID: 78440X101 Meeting Date: JUN 02, 2014 Meeting Type: Annual Record Date: MAR 31, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Marc Holliday For For Management 1.2 Elect Director John S. Levy For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Auditors For For Management STRATEGIC HOTELS & RESORTS, INC. Ticker: BEE Security ID: 86272T106 Meeting Date: MAY 22, 2014 Meeting Type: Annual Record Date: FEB 28, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert P. Bowen For For Management 1.2 Elect Director Raymond L. Gellein, Jr. For For Management 1.3 Elect Director James A. Jeffs For For Management 1.4 Elect Director David W. Johnson For For Management 1.5 Elect Director Richard D. Kincaid For For Management 1.6 Elect Director David M.C. Michels For For Management 1.7 Elect Director William A. Prezant For For Management 1.8 Elect Director Eugene F. Reilly For For Management 1.9 Elect Director Sheli Z. Rosenberg For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management SUN COMMUNITIES, INC. Ticker: SUI Security ID: 866674104 Meeting Date: JUL 23, 2013 Meeting Type: Annual Record Date: MAY 10, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Stephanie W. Bergeron For For Management 1b Elect Director Clunet R. Lewis For For Management 1c Elect Director Arthur A. Weiss For For Management 2 Declassify the Board of Directors For For Management 3 Ratify Auditors For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation VENTAS, INC. Ticker: VTR Security ID: 92276F100 Meeting Date: MAY 15, 2014 Meeting Type: Annual Record Date: MAR 17, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Debra A. Cafaro For For Management 1b Elect Director Douglas Crocker, II For For Management 1c Elect Director Ronald G. Geary For For Management 1d Elect Director Jay M. Gellert For For Management 1e Elect Director Richard I. Gilchrist For For Management 1f Elect Director Matthew J. Lustig For For Management 1g Elect Director Douglas M. Pasquale For For Management 1h Elect Director Robert D. Reed For For Management 1i Elect Director Glenn J. Rufrano For For Management 1j Elect Director James D. Shelton For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation VORNADO REALTY TRUST Ticker: VNO Security ID: 929042109 Meeting Date: MAY 22, 2014 Meeting Type: Annual Record Date: MAR 24, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michael Lynne For Withhold Management 1.2 Elect Director David Mandelbaum For Withhold Management 1.3 Elect Director Daniel R. Tisch For Withhold Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Require a Majority Vote for the Against For Shareholder Election of Directors 5 Require Independent Board Chairman Against For Shareholder 6 Declassify the Board of Directors Against For Shareholder 7 Pro-rata Vesting of Equity Awards Against For Shareholder WEYERHAEUSER COMPANY Ticker: WY Security ID: 962166104 Meeting Date: APR 10, 2014 Meeting Type: Annual Record Date: FEB 14, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Debra A. Cafaro For For Management 1.2 Elect Director Mark A. Emmert For For Management 1.3 Elect Director John I. Kieckhefer For For Management 1.4 Elect Director Wayne W. Murdy For For Management 1.5 Elect Director Nicole W. Piasecki For For Management 1.6 Elect Director Doyle R. Simons For For Management 1.7 Elect Director Richard H. Sinkfield For For Management 1.8 Elect Director D. Michael Steuert For For Management 1.9 Elect Director Kim Williams For For Management 1.10 Elect Director Charles R. Williamson For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. FORUM FUNDS II By: /s/ Stacey E. Hong Stacey E. Hong, President and Principal Executive Officer Date: August 25, 2014
